Exhibit 10.3
MONDRIAN LOS ANGELES
PURCHASE AND SALE AGREEMENT
BETWEEN
MONDRIAN HOLDINGS LLC,
A DELAWARE LIMITED LIABILITY COMPANY
AS SELLER
AND
WOLVERINES OWNER LLC,
A DELAWARE LIMITED LIABILITY COMPANY
AS PURCHASER
As of April 22, 2011

 





--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE I PURCHASE AND SALE
    1  
1.1 Agreement of Purchase and Sale
    1  
1.2 Property Defined
    4  
1.3 Permitted Exceptions
    5  
1.4 Purchase Price
    5  
1.5 Payment of Purchase Price
    5  
1.6 Earnest Money
    5  
1.7 Management Agreement
    6  
ARTICLE II TITLE AND SURVEY
    6  
2.1 Title Report
    6  
2.2 Survey
    6  
2.3 Approval of Title
    6  
2.4 Conveyance of Title
    8  
2.5 Title Policy
    8  
ARTICLE III INSPECTION
    9  
3.1 Right of Inspection
    9  
3.2 Seller Due Diligence Materials
    10  
ARTICLE IV CLOSING
    11  
4.1 Time and Place; Pre-Closing
    11  
4.2 Seller’s Closing Obligations and Deliveries
    12  
4.3 Purchaser’s Closing Obligations and Deliveries
    14  
4.4 Prorations, Credits and Other Adjustments
    14  
4.5 Closing Costs
    21  
4.6 Conditions Precedent to Obligation of Purchaser
    21  
4.7 Conditions Precedent to Obligation of Seller
    22  
4.8 Failure or Waiver of Conditions Precedent
    22  
ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS
    24  
5.1 Representations and Warranties of Seller
    24  
5.2 Knowledge Defined
    26  
5.3 Covenants of Seller
    26  
5.4 Representations and Warranties of Purchaser
    27  
5.5 Covenants of Purchaser and/or of Seller
    29  
5.6 Employees
    30  
5.7 Independent Audit
    32  
ARTICLE VI DEFAULT
    32  
6.1 Default by Purchaser
    32  
6.2 Default by Seller
    33  
6.3 Seller’s Right to Cure Defaults
    33  
6.4 Purchaser’s Right to Cure Defaults
    33  
ARTICLE VII SURVIVAL, INDEMNIFICATION, AND LIMITATIONS ON LIABILITY
    34  
7.1 Survival
    34  
7.2 Seller’s Indemnification
    34  
7.3 Purchaser’s Indemnification
    34  
7.4 Notice and Resolution of Claims
    34  
7.5 Limitations on Liability
    36  
7.6 Other Matters Regarding Indemnification
    36  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VIII RISK OF LOSS
    37  
8.1 Minor Damage
    37  
8.2 Major Damage
    37  
8.3 Definition of “Major” Loss or Damage
    38  
ARTICLE IX COMMISSIONS
    38  
9.1 Brokerage Commissions
    38  
ARTICLE X DISCLAIMERS AND WAIVERS
    38  
10.1 No Reliance on Documents
    38  
10.2 DISCLAIMERS
    39  
10.3 Repairs, Reserves, and Capital Expenditures
    40  
10.4 Effect and Survival of Disclaimers
    41  
ARTICLE XI MISCELLANEOUS
    41  
11.1 Confidentiality
    41  
11.2 Public Disclosure
    41  
11.3 Assignment
    42  
11.4 Notices
    42  
11.5 Modifications
    43  
11.6 Calculation of Time Periods; Time is of the Essence
    43  
11.7 Successors and Assigns
    43  
11.8 Entire Agreement
    43  
11.9 Further Assurances
    44  
11.10 Counterparts; Facsimile Signatures
    44  
11.11 Severability
    44  
11.12 Applicable Law
    44  
11.13 No Third Party Beneficiary
    44  
11.14 Exhibits and Schedules
    45  
11.15 Captions
    45  
11.16 Construction
    45  
11.17 Termination of Agreement
    45  
11.18 Attorneys Fees
    45  
11.19 No Waiver
    46  
11.20 No Reservation of Property
    46  
11.21 No Recordation
    46  

 

ii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of April 22, 2011
(the “Effective Date”), by and between Mondrian Holdings LLC, a Delaware limited
liability company (“Seller”), and Wolverines Owner LLC, a Delaware limited
liability company (“Purchaser”). Unless otherwise noted, all capitalized terms
set forth in this Agreement shall have the meanings ascribed to them in Annex A
attached hereto.
W I T N E S S E T H:
WHEREAS, Seller is the owner and holder of the fee simple estate in and to that
certain plot, piece and parcel of land located at 8440 Sunset Boulevard, West
Hollywood, California, County of Los Angeles and more particularly described in
Schedule 1.1(a) attached hereto (the “Land”), together with the 237 room hotel,
restaurants, bars, spas, lounges, meeting rooms and all other improvements and
fixtures (collectively, the “Improvements”) located on the Land (the
Improvements and the Land are hereinafter sometimes collectively referred to as
the “Real Property”); and
WHEREAS, Seller operates on the Real Property the hotel known as “Mondrian” (the
“Hotel”);
WHEREAS, Seller desires to cause the sale, assignment and transfer of its
interests in and to the Property (as defined below) to Purchaser in accordance
with the terms and provisions of this Agreement, and Purchaser desires to
purchase such interests from Seller and assume certain liabilities related to
the Property upon the terms more particularly set forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, Purchaser and Seller agree as
follows:
ARTICLE I
PURCHASE AND SALE
1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey, and Purchaser agrees to
purchase, all of the right, title and interest of Seller or any affiliate of
Seller (which shall not include 8440 LLC or Sunset Restaurant LLC) in and to the
following:
(a) The Land as described in Schedule 1.1(a) attached hereto.
(b) The Improvements.

 





--------------------------------------------------------------------------------



 



(c) All tangible personal property owned by Seller or any affiliate of Seller
and located on the Real Property, used solely in connection with the operation
of the Real Property (including appliances, furniture, fixtures (other than
those which constitute Improvements), furnishings, equipment, machinery,
building systems, security systems, key cards (together with all devices for
coding and monogramming such key cards), vehicles, appliances, carpeting,
draperies and curtains, tools and supplies, decorations, china, glassware,
linens, silver, utensils, computers, computer equipment and manuals, computer
software and programs, uniforms, works of art, materials, supplies and other
similar items of personal property) and that are located at the Hotel as of the
Closing Date, but specifically excluding the personal property listed on
Schedule 1.1(c) attached hereto (the “Excluded Personal Property”). The tangible
personal property described in this Section 1.1(c), exclusive of the Excluded
Personal Property, is hereinafter referred to collectively as the “Personal
Property”).
(d) All contracts or reservations for the use of spas, guest rooms, ballroom and
banquet facilities, conference facilities, meeting rooms or other facilities of
the Hotel or located within the Improvements, for the Closing Date and the
period from and after the Closing Date (collectively, the “Bookings”), and any
deposits held by Seller in connection with the Bookings and not previously
applied as of the Closing Date.
(e) All contracts, agreements and warranties to which Seller is a party that are
assignable without the consent of the counterparty thereto or additional costs
or liability to Seller, or with respect to which Seller obtains consent to an
assignment hereunder from the applicable counterparty, relating to the upkeep,
repair, maintenance or operation of the Real Property or the Personal Property,
including all deposits and credits thereunder (to the extent the obligation to
apply or return such deposits or credits is assumed by Purchaser) (collectively,
the “Service Contracts”), including the contracts and agreements: (i) listed on
Schedules 1.1(e)-1(a) attached hereto (which sets forth the Service Contracts
assignable without the consent of the counterparty thereto or additional costs
or liability to Seller) and 1.1(e)-1(b) attached hereto (which sets forth the
Service Contracts in effect as of the Effective Date that are not assignable
without the consent of the counterparty thereto or additional costs or liability
to Seller) (but specifically excluding (A) Bookings, (B) Space Leases,
(C) insurance policies, (D) the Management Agreement, and (E) any contract or
agreement listed on such Schedule 1.1(e)-1 which (1) is terminated on or before
Closing pursuant to the terms of this Agreement, (2) expires pursuant to its
terms on or before the Closing Date or (3) is terminated by the applicable
counterparty thereto on or before the Closing Date); (ii) providing for the
lease of equipment or other personal property listed on Schedule 1.1(e)-2(a)
(which sets forth any such leases assignable without the consent of the
counterparty thereto or additional costs or liability to Seller) and 1.1(e)-2(b)
attached hereto (which sets forth any such leases in effect as of the Effective
Date that are not assignable without the consent of the counterparty thereto or
additional costs or liability to Seller) (collectively, the “Equipment Leases”,
but specifically excluding any contract or agreement listed on such
Schedule 1.1(e)-2(a) or Schedule 1.1(e)-2(b) which (A) is terminated on or
before Closing pursuant to the terms of this Agreement, (B) expires pursuant to
its terms on or before the Closing Date or (C) is terminated by the applicable
counterparty thereto on or before the Closing Date); and (iii) entered into
after the Effective Date and which Seller is permitted to enter into under the
terms of this Agreement.

 

2



--------------------------------------------------------------------------------



 



(f) All names, marks, logos and designs, used in the operation or ownership of
the Property or any part thereof listed on Schedule 1.1(f), provided that
Purchaser expressly acknowledges and agrees that the following items are
specifically excluded and shall not be transferred hereunder: (i) all right,
title or interest of any kind or nature whatsoever in and to, and intellectual
property in any way relating to, the Manager’s Materials or Manager’s Tradenames
(it being understood that certain rights with respect to certain of the
foregoing items shall be granted to Purchaser pursuant to the Management
Agreement); (ii) all websites and domains used for the Hotel, including access
to the FTP files of the websites; and (iii) any information or reports that
relate solely to the period prior to the Closing (all such items not to be
transferred hereunder being collectively referred to as the “Retained IP”).
(g) To the extent the same are assignable as of the Closing Date without consent
of a third party or additional costs or liability to Seller and to the extent
assumed by Purchaser, all transferable licenses, franchises and permits owned by
Seller and used in or relating to the ownership, occupancy or operation of the
Property or any part thereof as listed on Schedule 1.1(g), subject to
Purchaser’s compliance with any limitations or restrictions on transfer or
assignment of any computer-related materials or software which are contained in
any license or similar agreement (collectively, the “Permits”), provided that
the term Permits specifically excludes any and all non-transferable permits and
licenses held by Seller in connection with the Property, including, without
limitation, the liquor license and the permits and approvals required for the
preparation, sale and service of food and beverage (it being acknowledged that
the Existing Liquor License will be transferred pursuant to the Liquor Assets
Escrow Agreement) (collectively, such excluded Permits, the “Excluded Permits”).
(h) To the extent the same are assignable as of the Closing Date without consent
of a third party or additional costs or liability to Seller, all assignable
telephone numbers, TWX numbers, post office boxes, signage rights, utility and
development rights and privileges, site plans, surveys, environmental and other
physical reports, plans and specifications pertaining to the Real Property and
the Personal Property (all of the property described in clauses (f), (g), and
(h) of this Section 1.1 that is not specifically deemed excluded being herein
referred to collectively as the “Intangibles”).
(i) All: (i) food and beverages (excluding alcoholic beverages) that are in the
Hotel as of the Closing Date; (ii) inventory held for sale by Seller to Hotel
guests and others in the ordinary course of business including all opened and
unopened retail inventory in any area at the Hotel conducting retail sales that
is in the Hotel as of the Closing Date (collectively, “Retail Inventory”);
(iii) engineering, maintenance and housekeeping supplies (including soap and
cleaning materials, fuel and materials, stationery and printing items) that are
in the Hotel as of the Closing Date; and (iv) other supplies, whether used,
unused or held in reserve storage for future use in connection with the
maintenance and operation of the Real Property or the Personal Property that are
in the Hotel as of the Closing Date (all of the foregoing being referred to
herein as the “Consumable Inventory” and, to the extent contained in unopened
boxes, bottles, jars or containers of any type as of the Closing Date, shall
collectively be referred to, together with unopened packages of china, glass,
silver and linens (but excluding any bottles of alcoholic beverages), as the
“Unopened Inventory”).

 

3



--------------------------------------------------------------------------------



 



(j) To the extent the same are in effect on the Closing Date, all leases or
licenses for the lease and occupancy of space at the Hotel listed and described
on Schedule 1.1(j) attached hereto (collectively, the “Space Leases”), including
any deposits relating to such Space Leases held by Seller and not applied to the
tenant’s obligations as of the Closing Date. For purposes of this Agreement, the
term “Space Leases” does not include Bookings.
(k) Subject to Section 4.4.9 hereof, Seller’s interest in the funds contained in
“house banks” for the Hotel as of the Cut-Off Time, whether held in the name of
Seller, the Hotel or Manager (defined below) and owned by Seller (collectively,
the “House Bank Funds”). Purchaser expressly acknowledges and agrees that the
Property to be transferred to Purchaser pursuant to this Agreement does not
include any reserve or other accounts created or maintained by or on behalf of
Seller or Manager in connection with the ownership or operation of the Hotel.
(l) Any deposits made by Seller with utility companies or governmental agencies
or authorities relating to the Real Property to the extent apportionment is made
therefor pursuant to Section 4.4.
1.2 Property Defined.
(a) The Real Property, the Personal Property, the Permits, the Bookings, the
Service Contracts, the Intangibles, the Unopened Inventory, the Retail
Inventory, the Consumable Inventory, the Space Leases and the House Bank Funds
are hereinafter sometimes referred to collectively as the “Property”. The
Purchase Price is generally subject to adjustment pursuant to Section 4.4, and
specifically does not include payment for, and shall be adjusted with respect to
(among other things), the House Bank Funds, and certain of the Unopened
Inventory and the Retail Inventory, as described in Section 4.4 below.
(b) Notwithstanding anything to the contrary in Section 1.1 or Section 1.2(a)
above, the following items are expressly excluded from the Property:
(i) All cash on hand or on deposit in any operating account or other account or
reserve, except for security deposits held by Seller as landlord with respect to
any Space Lease as of the Closing Date, security deposits held by Seller with
respect to any Booking as of the Closing Date, utility and governmental agency
deposits, deposits held by Seller in connection with any Service Contract to be
assumed by Purchaser and the House Bank Funds, all of which are to be
transferred at Closing subject to the terms of this Agreement.
(ii) The Excluded Personal Property.
(iii) The Retained IP.
(iv) The Excluded Permits.
(v) All accounts receivable of the Hotel and all related operations
(collectively, the “Receivables”).

 

4



--------------------------------------------------------------------------------



 



(vi) Any tangible or intangible property (including, without limitations,
fixtures, personal property or intellectual property) owned by: (A) the
supplier, vendor, licensor, lessor or other party under any Service Contracts;
(B) the tenants under any Space Leases; (C) Manager (but solely with respect to
the types of tangible and intangible property that Manager would retain upon
termination of the New Management Agreement); (D)  any employees; (E) any guests
or customers of the Hotel; or (F) any other third party.
1.3 Permitted Exceptions. The Property shall be conveyed subject only to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II below.
1.4 Purchase Price. Seller is to sell and Purchaser is to purchase the Property
for a total of ONE HUNDRED THIRTY SEVEN MILLION AND NO/100 DOLLARS
($137,000,000.00) (the “Purchase Price”).
1.5 Payment of Purchase Price.
(a) On the Closing Date, Purchaser shall deliver to Escrow Agent, by wire
transfer of immediately available federal funds to the bank account designated
in the Escrow Agreement, an amount equal to the Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, less the Earnest
Money previously delivered to Escrow Agent.
(b) The Purchase Price (including the Earnest Money previously delivered to
Escrow Agent), as increased or decreased by prorations and adjustments as herein
provided, shall be payable in full at Closing in cash by wire transfer of
immediately available federal funds to a bank account designated by Seller in
writing to Purchaser and Escrow Agent prior to the Closing.
(c) Seller and Purchaser agree that attached hereto as Schedule 1.5(c) is an
allocation of the Purchase Price among the Real Property and various items of
personal property (i.e., the Property other than the Real Property). Each party
agrees to file federal, state and local tax returns consistent with such
allocations agreed upon between the parties.
1.6 Earnest Money.
(a) Within one (1) business day following the full execution and delivery of
this Agreement by Seller and Purchaser, Purchaser shall deposit with First
American Title Insurance Company (“Escrow Agent”) having its office at 633 Third
Avenue, New York, NY 10017, Attention: Andrew Jaeger or Anthony Ruggeri, the sum
of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00) (together with accrued
interest thereon, the “Earnest Money”) by wire transfer of immediately available
federal funds to the bank account designated in the Escrow Agreement. The full
amount of the Earnest Money is deemed earned by Seller when the Additional
Earnest Money is delivered pursuant hereto by Purchaser and is non-refundable to
Purchaser except in the event that this Agreement is timely terminated as a
result of Purchaser’s election to terminate in accordance with and pursuant to
Section 2.3(b), Section 4.8, Section 6.2 or Section 8.2 below, in which case the
Escrow Agent shall be obligated to refund the full amount of the Earnest Money
to Purchaser pursuant to the terms of the Escrow Agreement.

 

5



--------------------------------------------------------------------------------



 



(b) Escrow Agent shall hold the Earnest Money in a segregated, interest-bearing
account in accordance with the terms and conditions of the Deposit Escrow
Instructions attached hereto as Exhibit G (the “Escrow Agreement”). All interest
accruing on such sums shall become a part of the Earnest Money and shall be
distributed or applied as Earnest Money in accordance with the terms of the
Escrow Agreement.
(c) Time is of the essence for the delivery of Earnest Money under this
Agreement and the failure of Purchaser to timely deliver any portion of the same
shall be a material default, and shall entitle Seller, at Seller’s sole option,
to terminate this Agreement immediately and to pursue all remedies available to
Seller under this Agreement.
1.7 Management Agreement. Purchaser acknowledges that the Hotel is being
operated and managed by Morgans Hotel Group Management LLC, a Delaware limited
liability company (“Manager”) (formerly known as Ian Schrager Hotel Management
LLC), pursuant to that certain Property Management Agreement dated as of
June 30, 1999, by and between Seller and Manager (the “Management Agreement”).
At Closing, the Management Agreement will be terminated effective as of the
Closing Date at Seller’s sole cost and expense and Purchaser and Manager will
enter into a hotel management agreement in the form agreed to by the parties
prior to the Effective Date (the “New Management Agreement”).
ARTICLE II
TITLE AND SURVEY
2.1 Title Report. Seller has obtained and delivered to Purchaser, a title report
dated March 14, 2011 (Title No. NCS — 48012 — NY) (the “Title Report”) covering
the Real Property from First American Title Insurance Company (the “Title
Company”) and, has caused the Title Company to deliver to Purchaser a copy of
each document referenced in the Title Report as an exception to title to the
Real Property. Purchaser shall deliver to Seller, within five (5) days after
receipt by Purchaser, a copy of any updates (each a “Title Update”) to the Title
Report issued by the Title Company, provided that if Purchaser shall receive a
Title Update less than five (5) days prior to the then scheduled Closing Date,
then Purchaser shall deliver same to Seller prior to the Closing.
2.2 Survey. Purchaser has obtained a survey of the Real Property prepared by
Scott E. Ohana. P.L.S. with a visual examination update April 15, 2011
(Reference No. J.N. 113-11) (as so updated, the “Survey”).
2.3 Approval of Title.
(a) Purchaser has approved all title exceptions and survey matters set forth on
Schedule 2.4(a) attached hereto.

 

6



--------------------------------------------------------------------------------



 



(b) Purchaser shall have five (5) business days after receipt of a Title Update,
if any, to notify Seller, in writing, of such objections as Purchaser may have
to anything contained in such Title Update other than Permitted Exceptions (and
if Purchaser receives a Title Update less than (5) days prior to a scheduled
Closing Date, then Purchaser shall deliver such written notice to Seller prior
to the Closing). In the event Purchaser shall notify Seller, in writing, of
objections to title or to matters shown on a Title Update, Seller shall have the
right, but not the obligation, to cure such objections. Within five (5) business
days after receipt of Purchaser’s notice of objections, Seller shall notify
Purchaser in writing whether Seller elects to attempt to cure any or all of such
objections. If Seller elects to attempt to cure any or all of such objections,
Seller shall have the right to attempt to remove, satisfy or cure the same and
for this purpose Seller shall, at Seller’s election, be entitled to reasonable
adjournments of the Closing if additional time is required, but in no event
shall the adjournments, in the aggregate, exceed sixty (60) days after the
Outside Closing Date. If Seller elects not to attempt to cure any objections
specified in Purchaser’s notice, or if Seller fails (despite using reasonable
commercial efforts) to effect a cure of those objections which it elected to
attempt to cure prior to the Closing (or any date to which the Closing has been
adjourned) and so notifies Purchaser in writing, or if Seller fails to respond
to Purchaser’s notice within said five (5) business day period, Purchaser shall
have the following options: (i) to accept a conveyance of the Property subject
to the Permitted Exceptions and any matter objected to by Purchaser which Seller
is unwilling or unable to cure (each of which shall also be deemed to be
Permitted Exceptions), without reduction of the Purchase Price; or (ii) to
terminate this Agreement by sending written notice thereof to Seller, and upon
delivery of such notice of termination, this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser, and thereafter neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. If: (A) Seller notifies
Purchaser that Seller does not intend to attempt to cure any title objection;
(B) Seller fails to respond to Purchaser’s notice within said five (5) business
day period; or (C) if, having commenced attempts to cure any objection, Seller
later notifies Purchaser in writing that Seller will not effect a cure thereof,
then, in any such event, Purchaser shall, within five (5) days after such notice
has been given (or within five (5) days after Seller’s five (5) business day
period to respond to Purchaser’s objection notice has expired), notify Seller in
writing whether Purchaser shall elect to accept the conveyance under clause
(i) of the immediately preceding sentence or to terminate this Agreement under
clause (ii) of the immediately preceding sentence. Purchaser’s failure to notify
Seller of termination of this Agreement within such five (5) business day period
shall be deemed to be an irrevocable election under clause (i) above to accept
conveyance of the Property without reduction of the Purchase Price.
(c) Unless expressly agreed to by Seller, Seller have no responsibility or
obligation of any kind or nature whatsoever (express or implied) to cure any
title matter objected to by Purchaser. Notwithstanding the foregoing sentence,
if any exceptions on the Title Report or any of the objections set forth in a
written notice from Purchaser consist of delinquent taxes, mortgages, deeds of
trust, security agreements, construction or mechanics’ liens, tax liens or other
liens or charges in a fixed sum (or capable of computation as a fixed sum)
(collectively, “Monetary Encumbrances”), then Seller shall be obligated to pay
and discharge (or cause the Title Company to insure over) such Monetary
Encumbrances, provided that (1) Seller’s obligation to incur costs and expenses
in connection with paying and/or discharging all such Monetary Encumbrances is
limited to Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in the
aggregate and (2) the foregoing aggregate limitation of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) shall not apply to any liens securing
loans made to Seller and any other Monetary Encumbrances that were caused,
assumed, consented to or created by Seller.

 

7



--------------------------------------------------------------------------------



 



2.4 Conveyance of Title. Notwithstanding anything contained herein to the
contrary, at Closing, Seller shall convey and transfer to Purchaser its interest
in the Real Property subject to the following exceptions to title (the
“Permitted Exceptions”):
(a) Those matters specifically set forth on Schedule 2.4(a) attached hereto and
made a part hereof.
(b) Any state of facts shown on the Survey.
(c) The lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the Closing Date, subject to adjustment as herein provided.
(d) All laws, ordinances, rules and regulations of the United States, the State
of California, any city or other subdivision or any agency, department,
commission, bureau or instrumentality of any of the foregoing having
jurisdiction over the Real Property or the Hotel, as the same may now exist or
may be hereafter modified, supplemented or promulgated (collectively, the “Legal
Requirements”).
(e) All presently existing and future liens of real estate taxes or assessments
and water rates, water meter charges, water frontage charges and sewer taxes,
rents and charges, if any, subject to apportionment as provided in this
Agreement.
(f) Any matters over which the Title Company is willing to insure to the
reasonable satisfaction of Purchaser at no additional cost (or, if there is
additional cost, if Seller will pay the cost).
(g) Any matters against which the Title Company is willing to provide
affirmative insurance to the reasonable satisfaction of Purchaser at no
additional cost (or, if there is additional cost, if Seller will pay the cost).
(h) Any other matter affecting title to the Real Property that was not objected
to by Purchaser or was waived or deemed waived by Purchaser in accordance with
Section 2.3 hereof.
(i) All violations of laws, rules, regulations, statutes, ordinances, orders or
requirements of law and/or conditions giving rise to the same;
(j) The rights of Hotel guests which occupy the Hotel or have any Booking or
reservation for rooms, food and beverages, meetings and other customary Hotel
uses relating to periods subsequent to the Closing Date; and
(k) The rights of the tenants under the Space Leases and any person claiming by,
through or under such tenants.
2.5 Title Policy. At Closing, Seller and Purchaser shall direct the Title
Company to issue an ALTA Owner’s Policy 2006 (“Title Policy”) insuring
Purchaser’s interest in and to the Real Property as of the Closing Date, subject
to the Permitted Exceptions.

 

8



--------------------------------------------------------------------------------



 



ARTICLE III
INSPECTION
3.1 Right of Inspection.
(a) Purchaser shall, subject to the rights of guests of the Hotel and the
tenants under the Space Leases, have the right to make physical inspections of
the Real Property and to examine at such place or places at the Hotel or
elsewhere as the same may be located, any operating files maintained by or for
the benefit of Seller in connection with the leasing, operation, current
maintenance and/or management of the Property (“Property Information”),
including, without limitation, the Space Leases, the Service Contracts,
insurance policies, bills, invoices, receipts and other general records relating
to the income and expenses of the Hotel, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the Hotel,
environmental audits and similar materials, materials related to Hotel Employees
(as defined below), to the extent Seller is not prohibited by applicable
contracts or law from disclosing such materials, and any other documents
relating to the Property in Seller’s or Manager’s possession or control, but
excluding materials not directly related to the maintenance and/or management of
the Property such as, without limitation, Seller’s financial projections,
forecasts, budgets, appraisals, company tax records, internal memoranda,
correspondence and reports and similar proprietary or confidential information;
provided, however that it is anticipated and Purchaser and Seller agree that
Manager will provide Purchaser with Manager’s forecasts and budgets with respect
to the future operation of the Property.
(i) Subject to Section 11.2, Purchaser shall keep all Property Information
strictly confidential, provided that Purchaser may deliver copies of Property
Information to its attorneys, accountants and other advisors in connection with
the acquisition of the Property and to current and prospective lenders and
partners provided that such parties agree to maintain the confidentiality of
such Property Information and that Purchaser is liable to Seller for any breach
by any such party of the confidentiality of such Property Information.
(b) Purchaser understands and agrees that any on-site inspections of the
Property shall only be conducted during business hours with not less than two
(2) business days prior notice to Seller. Seller may have its respective
representatives attend any such inspections. Such physical inspection shall not
disturb Hotel guests or tenants under the Space Leases nor unreasonably
interfere with the use of the Property by Seller or Manager. Such physical
inspection shall not be invasive in any respect, and in any event shall be
conducted in accordance with standards customarily employed in the industry and
in compliance with all governmental laws, rules and regulations. Following each
entry by Purchaser with respect to inspections and/or tests on the Real
Property, Purchaser shall repair any damage to the Property caused by Purchaser
or any of its agents, consultants or representatives in connection with
Purchaser’s diligence activities at the Property, and restore the Property to
the original condition as existed prior to any such inspections and/or tests, at
Purchaser’s sole cost and expense.
(c) Seller shall reasonably cooperate with Purchaser in its due diligence but
shall not be obligated to incur any liability in connection therewith. Purchaser
shall not disrupt Seller’s, Manager’s or any tenant’s or guest’s activities on
the Real Property and shall not contact Manager’s on-site managers or on-site
employees, or any other employees working at the Hotel, any guests of the
Property, any party to a Service Contract, any tenants under the Space Leases,
any lender providing financing secured by the Real Property or any governmental
authority without in each instance obtaining Seller’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

9



--------------------------------------------------------------------------------



 



(d) Purchaser shall indemnify, defend, protect and hold Seller harmless from and
against any claim for liabilities, losses, costs, expenses (including reasonable
attorneys’ fees actually incurred), damages or injuries arising out of or
resulting from or in connection with the inspection of the Property by Purchaser
or its agents, employees, representatives, consultants or contractors and
notwithstanding anything to the contrary in this Agreement, such obligation to
indemnify, defend, protect and hold harmless Seller shall survive Closing or any
termination of this Agreement. Purchaser agrees (i) that prior to entering the
Property to conduct any inspection, Purchaser shall obtain and maintain, and
shall cause each of its consultants, contractors and agents to maintain (and
shall deliver evidence thereof in the form of a policy certificate satisfactory
to Seller thereof), at no cost or expense to Seller, commercial general
liability insurance from an insurer reasonably acceptable to Seller in the
amount of Two Million Dollars ($2,000,000) with combined single limit for
personal injury or property damage per occurrence, such policies to name Seller
and Manager as additional insured parties, which insurance shall provide
coverage against any claim for personal injury or property damage caused by
Purchaser or its agents, employees, representatives or consultants in connection
with any such tests and investigations, and (ii) to keep the Property free from
all liens and encumbrances on account of any inspections and/or tests made by or
for the benefit of Purchaser. Purchaser’s insurance may not be canceled or
amended prior to Closing except upon not less than thirty (30) days’ prior
written notice to Seller. Purchaser’s obligations under this Section 3.1 shall
survive a termination of this Agreement.
3.2 Seller Due Diligence Materials. PURCHASER ACKNOWLEDGES THAT INFORMATION
RELATED TO THE PROPERTY CONTAINED IN THE SECURE WEBSITE (THE “E-ROOM”) TO WHICH
PURCHASER HAS PREVIOUSLY BEEN GRANTED ACCESS HAS BEEN MADE AVAILABLE TO
PURCHASER IN THE E-ROOM BY SELLER. BY EXECUTING THIS AGREEMENT, PURCHASER
ACKNOWLEDGES ITS RECEIPT THEREOF OR THE AVAILABILITY THEREOF AND THAT (1)
PURCHASER HAS RECEIVED COPIES OF THE ENVIRONMENTAL, ENGINEERING, SOILS AND OTHER
REPORTS REGARDING THE CONDITION OF THE PROPERTY (COLLECTIVELY, THE “REPORTS”)
LISTED ON SCHEDULE 3.2 ATTACHED HERETO, AND (2) ANY REPORTS OR OTHER DOCUMENTS
DELIVERED OR TO BE DELIVERED BY SELLER OR ITS AGENTS OR CONSULTANTS TO PURCHASER
ARE BEING MADE AVAILABLE SOLELY AS AN ACCOMMODATION TO PURCHASER AND WITHOUT ANY
REPRESENTATION OR WARRANTY OF SELLER AS TO THEIR ACCURACY OR COMPLETENESS OF
FACTS OR OPINIONS SET FORTH THEREIN EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THAT ANY RELIANCE BY PURCHASER ON SUCH REPORTS OR OTHER DOCUMENTS
IN CONNECTION WITH THE PURCHASE OF THE PROPERTY IS UNDERTAKEN AT PURCHASER’S
SOLE RISK. PURCHASER AGREES THAT SELLER SHALL HAVE NO LIABILITY OR OBLIGATION
WHATSOEVER FOR ANY UNINTENTIONAL INACCURACY IN OR OMISSION FROM THE OFFERING
MATERIALS

 

10



--------------------------------------------------------------------------------



 



PREPARED IN CONNECTION WITH THE SALE OF THE PROPERTY OR ANY REPORTS OR OTHER
DOCUMENTS MADE AVAILABLE TO PURCHASER OR ITS REPRESENTATIVES SUBJECT TO SELLER’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT. PURCHASER HAS
CONDUCTED ITS OWN INVESTIGATION OF THE CONDITION OF THE PROPERTY TO THE EXTENT
PURCHASER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR APPROPRIATE. For
purposes of this Agreement, the term “Seller Due Diligence Materials” shall mean
the Reports, the Property Information and all other documents and materials
provided or otherwise made available by Seller to Purchaser in the E-Room or
pursuant to Section 3.1 and the other provisions of this Agreement or otherwise,
together with any copies or reproductions of such documents or materials, or any
summaries, abstracts, compilations, or other analyses made by Purchaser based on
the information in such documents or materials.
ARTICLE IV
CLOSING
4.1 Time and Place; Pre-Closing.
(a) Subject to the provisions of Sections 4.6 and 4.7 below, the consummation of
the transaction contemplated hereby (“Closing”), as evidenced by the payment and
release of the Purchase Price to Seller and the release by Seller of the deed
for recording, shall occur on or before 4:00 p.m. (New York time) on May 3,
2011, as such date may be adjourned from time to time in accordance with this
Agreement (“Outside Closing Date”, with the actual date of Closing being
referred to herein as the “Closing Date”). The Closing shall occur through an
escrow administered by Escrow Agent and the Purchase Price and all documents
(unless otherwise mutually agreed) shall be deposited with Escrow Agent as
escrowee. At Closing, Seller and Purchaser shall perform the obligations set
forth in, respectively, Section 4.2 and Section 4.3, the performance of which
obligations shall be concurrent conditions.
(b) Notwithstanding anything herein to the contrary, the parties shall
“pre-close” the sale of the Property on the last business day immediately prior
to the Closing Date (the “Pre-Closing Date”). The term “pre-close” shall mean
that each of the parties shall deliver to Escrow Agent no later than 4:00 p.m.
(New York time) on the Pre-Closing Date all of the documents and other items
(other than closing proceeds and other funds) required to be delivered by such
party for Closing, including all of the closing documents required pursuant to
Sections 4.2 and 4.3 hereof. With respect to the closing adjustments to be made
between the parties pursuant to Section 4.4 hereof, the adjustments shall
continue to be made effective as of the Cut-Off Time, but on the closing
statement executed by the parties on the Pre-Closing Date, the parties shall in
good faith estimate those adjustments which are not capable of being finalized
prior to the Cut-Off Time, and the parties shall reconcile said estimated
adjustments pursuant to Section 4.4.14 hereof.

 

11



--------------------------------------------------------------------------------



 



4.2 Seller’s Closing Obligations and Deliveries. At Closing, subject to
Section 4.1 above, Seller shall through Escrow Agent make the following
deliveries and take the following actions:
(a) Execute and deliver to Purchaser one (1) original counterpart of a grant
deed (“Deed”), in the form attached hereto as Exhibit A and made part hereof,
conveying the Real Property subject only to the Permitted Exceptions.
(b) Execute and deliver to Purchaser two (2) original counterparts of a bill of
sale in the form attached hereto as Exhibit B and made a part hereof conveying
all of Seller’s right title and interest in and to the Personal Property, the
Unopened Inventory, the Retail Inventory, the Consumable Inventory without
warranty of use and without warranty, expressed or implied, as to
merchantability and fitness for any purpose.
(c) Execute and deliver to Purchaser two (2) original counterparts of an
assignment and assumption of Seller’s interest in the Service Contracts
(including the Equipment Leases), the Bookings the Permits and the other
Intangibles (in each case to the extent assignable) (“Assignment of Contracts”)
in the form attached hereto as Exhibit C and made a part hereof.
(d) Execute and deliver to Purchaser two (2) original counterparts of an
assignment and assumption of Seller’s interest in the Space Leases (“Assignment
of Space Leases”) in the form attached hereto as Exhibit D and made a part
hereof.
(e) Deliver to Purchaser a certificate, dated as of the Closing Date and
executed on behalf of Seller by a duly authorized officer thereof, stating that,
to the best knowledge of such duly authorized officer, the representations and
warranties of Seller contained in this Agreement are true and correct in all
material respects as of the Closing Date (with appropriate modifications of
those representations and warranties made in Section 5.1 hereof to reflect any
changes therein including without limitation any changes resulting from actions
under Section 5.3 hereof) or identifying any representation or warranty which is
not, or no longer is, true and correct. Seller shall not be liable to Purchaser
for, or be deemed to be in default hereunder by reason of, any breach of
representation or warranty which results from any change that (i) occurs between
the Effective Date and the Closing Date and (ii) is permitted under the terms of
this Agreement or is beyond the reasonable control of Seller; provided, however,
that if any of the foregoing changes are not permitted under the terms of this
Agreement but are materially adverse to Purchaser, then any such changes
constitute the non-fulfillment of the condition set forth in Section 4.6(a) and
Purchaser may elect to terminate this Agreement pursuant to Section 4.8.If,
despite changes or other matters described in such certificate, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate.
(f) Deliver to Purchaser and the Title Company such evidence as the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Seller.
(g) Deliver to Purchaser an affidavit duly executed by Seller stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act, in the form attached
hereto as Exhibit E.

 

12



--------------------------------------------------------------------------------



 



(h) If not already delivered to Purchaser, deliver to Purchaser, originals, or,
if unavailable, copies of the Space Leases, the Service Contracts and the
Permits, if any, in the possession or control of Seller or Seller’s agents,
together with such leasing and property files and records which are (A) in the
possession or control of Seller or Seller’s agents and (B) material in
connection with the continued operation, leasing and maintenance of the Property
and any keys to security deposit boxes. For a period of four (4) years after
Closing in case of Seller’s need in response to any legal requirement, a tax
audit, tax return preparation or litigation threatened or brought against
Seller, Purchaser shall maintain the books and records for the Property with
respect to the period of Seller’s ownership (to the extent that such records
were provided to Purchaser and Seller did not retain copies thereof), at
Purchaser’s expense, and allow Seller and its agents or representatives
reasonable access, upon reasonable advance notice (which notice shall identify
the nature of the information sought by Seller), at all reasonable times to
examine and make copies of any and all books and records at Seller’s cost and
expense, which right shall survive the Closing. The location of such items at
the Hotel on the Closing Date shall constitute delivery to Purchaser.
(i) Deliver to Escrow Agent an executed counterpart closing statement consistent
with this Agreement and in a customary form.
(j) Deliver a copy of the termination agreement executed by Seller and Manager,
which has the effect of terminating the Management Agreement effective as of the
Closing Date.
(k) Deliver to Title Company a title affidavit generally in the form attached
hereto as Exhibit F (the “Title Affidavit”).
(l) Deliver to Purchaser the Intangibles in Seller’s possession or control. The
location of such items at the Hotel on the Closing Date shall constitute
delivery to Purchaser.
(m) Deliver to Purchaser two (2) original counterpart copies of the New
Management Agreement executed by the Manager.
(n) Deliver to Purchaser a certificate or registration of title for any owned
vehicle or other Personal Property included in the Property which requires such
certification or registration, duly executed, conveying such vehicle or such
other Personal Property to Purchaser.
(o) Deliver any real estate transfer tax declaration (including, without
limitation, a Preliminary Change of Ownership Report) and all other documents
required under Applicable Law in connection with the conveyance of the Real
Property.
(p) Deliver to Purchaser (2) original executed counterpart copies of a
Post-Closing F&B Operations Agreement in the form agreed to by the parties prior
to the Effective Date.
(q) Deliver to Escrow Agent two (2) original executed counterpart copies of an
agreement regarding post-closing capital projects in the form agreed to by the
parties prior to the Effective Date (the “Capital Repairs Escrow Agreement”).

 

13



--------------------------------------------------------------------------------



 



(r) Deliver to Purchaser two (2) original executed counterpart copies of the
Liquor Assets Escrow Agreement executed by Liquor Seller.
(s) Deliver such additional documents as shall be reasonably required to
consummate the transaction expressly contemplated by this Agreement.
4.3 Purchaser’s Closing Obligations and Deliveries. At Closing, Purchaser shall
through Escrow Agent make the following deliveries and take the following
actions:
(a) Pay the Purchase Price, as increased or decreased by prorations and
adjustments as herein provided, to Seller in immediately available wire
transferred funds pursuant to Section 1.5 above, it being agreed that at Closing
the Earnest Money shall be applied towards payment of the Purchase Price.
(b) Deliver a written direction to Escrow Agent to disburse the Earnest Money to
Seller in accordance with the Escrow Agreement.
(c) Deliver the same number of original executed counterparts of the instruments
described in clauses (b), (c), (d), (i), (p), and (q) of Section 4.2 above to
Seller or Escrow Agent, as applicable.
(d) Deliver to Seller a certificate, dated as of the Closing Date and executed
on behalf of Purchaser by a duly authorized officer thereof, stating that, to
the best knowledge of such duly authorized officer, the representations and
warranties of Purchaser contained in this Agreement are true and correct in all
material respects as of the Closing Date.
(e) Deliver to Seller and Title Company such evidence as Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser.
(f) Deliver to Seller, on behalf of Manager, two (2) original executed
counterpart copies of the New Management Agreement.
(g) Deliver to Seller two (2) original executed counterpart copies of the Liquor
Assets Escrow Agreement executed by Wolverines Lessee.
(h) Deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
4.4 Prorations, Credits and Other Adjustments. At Closing, Purchaser and Seller
shall prorate all items of income and expense which are customarily prorated
between a purchaser and seller for hotel properties comparable to the Hotel,
including, without limitation, the prorations and other adjustments provided
below, and the net amount consequently owing to Seller or Purchaser shall be
added to or subtracted from the proceeds of the Purchase Price payable to Seller
at Closing. Beginning as close to the anticipated Closing Date as practicable,
Seller shall, in consultation with Purchaser and with Purchaser’s reasonable
cooperation, cause to be prepared a prorations and credit statement (the
“Preliminary Statement”) which shall reflect all of the prorations, credits and
other adjustments to the Purchase Price at Closing required under this
Section 4.4 or under any other provision of this Agreement. As soon as Purchaser
and Seller have agreed upon the Preliminary Statement, they shall jointly
deliver a mutually signed copy thereof to Escrow Agent. To the extent Purchaser
and Seller are unable to agree by Closing on any item on the Preliminary
Statement, Seller’s estimation of such item shall be used and such item shall be
finally resolved on the Final Statement (defined below) pursuant to
Section 4.4.14 below.

 

14



--------------------------------------------------------------------------------



 



4.4.1 Proration of Taxes.
(a) All real estate ad valorem taxes, general assessments and special
assessments and all personal property ad valorem taxes assessed against the
Hotel (collectively, “Taxes”) with respect to the tax year in which Closing
occurs shall be prorated between Purchaser and Seller as of the Closing Date. If
the amount of any such Taxes is not ascertainable on the Closing Date, the
proration for such Taxes shall be based on the tax rates set forth in the most
recent available bill and the latest assessed valuation of the Property;
provided, however, that after the Closing, Seller and Purchaser shall re-prorate
the Taxes in accordance with Section 4.4.14 below and pay any deficiency in the
original proration to the other party promptly upon receipt of the actual bill
for the relevant taxable period. Purchaser shall give Seller written notice of
the actual amounts of any such bills within three (3) days after receipt
thereof. If, at the time of the Closing, the Hotel is subject to a special
assessment or assessments which are payable by Seller and which are or may
become payable in installments, then, for the purposes of this Agreement, all of
the installments of any such special assessment or assessments which are not
delinquent on the Closing Date and which may be paid thereafter shall be
equitably apportioned between Seller and Purchaser based upon their respective
periods of ownership in relation to the benefits for which such assessments were
levied.
(b) Seller retains the right to commence, continue and settle any proceeding to
contest any Taxes for any taxable period which terminates prior to the date of
the Closing, and shall be entitled to any refunds or abatements of Taxes awarded
in such proceedings.
(c) Seller shall have the right to commence, continue and settle any proceeding
to contest any Taxes for any taxable period which includes the Closing Date.
Notwithstanding the foregoing, if Purchaser desires to contest any Taxes for
such taxable period and Seller has not commenced any proceeding to contest any
such Taxes for such taxable period, Purchaser shall provide written notice
requesting that Seller contest such Taxes. If Seller desires to contest such
Taxes, Seller shall provide written notice to Purchaser within fifteen (15) days
after receipt of Purchaser’s request confirming that Seller will contest such
Taxes, in which case Seller shall proceed to contest such Taxes, and Purchaser
shall not have the right to contest such Taxes. If Seller fails to provide such
written notice confirming that Seller will contest such Taxes within such
fifteen (15) day period, Purchaser shall have the right to contest such Taxes.
Any refunds or abatements awarded in such proceedings shall be used first to
reimburse the party contesting such Taxes for the reasonable costs and expenses
incurred by such party in contesting such Taxes, and the remainder of such
refunds or abatements shall be prorated between Seller and Purchaser as of the
Cut-Off Time, and the party receiving such refunds or abatements promptly shall
pay such prorated amount due to the other party.

 

15



--------------------------------------------------------------------------------



 



(d) Purchaser shall have the right to commence, continue and settle any
proceedings to contest Taxes for any taxable period which commences after the
Closing Date, and shall be entitled to any refunds or abatements of Taxes
awarded in such proceedings.
(e) Seller and Purchaser shall use commercially reasonable efforts to cooperate
with the party contesting the Taxes (at no cost or expense to the party not
contesting the Taxes other than any de minimis cost or expense or any cost or
expense which the requesting party agrees in writing to reimburse) and to
execute and deliver any documents and instruments reasonably requested by the
party contesting the Taxes in furtherance of the contest of such Taxes.
4.4.2 General Proration of Expenses.
(a) The following items of expense with respect to any portion or aspect of the
Hotel shall be prorated between Seller and Purchaser as of the Closing Date:
(i) All charges and expenses under any Service Contracts.
(ii) All utility charges (but excluding any utility deposits). To the extent
reasonably practicable, though, in lieu of prorating the charges for any metered
utility service, Purchaser and Seller shall endeavor to have the utility read
the meter as close as practicable to the Closing Date, render a final bill to
Seller based on such reading and Purchaser shall thereafter be responsible for
all subsequent bills relating to such service.
(iii) Prepaid expenses of the Hotel, excluding insurance but including without
limitation, (A) amounts incurred to pay for natural gas (if any) held in storage
pending use at the Hotel and (B) the expense of all transferable licenses and
permits obtained in connection with the operation of the Hotel.
(iv) All other Hotel operating expenses, other than employment expenses (which
are covered by Section 4.4.3 below).
4.4.3 Employment Expenses. All salaries, bonuses, other compensation and
employment benefits for unused vacation, holiday, sick leave and personal days
if, and to the extent, that amounts are accrued and vested and unused prior to
the Closing Date, and contributions for retirement and welfare benefits,
together with F.I.C.A., unemployment and other payroll taxes and benefits due
with respect to the employment of the Employees shall be prorated between Seller
and Purchaser as of the Closing Date, with accrued vacation and other benefits
due to Employees in accordance with past practices. Purchaser shall pay the
salaries and related benefits that are payable to any Employees for work
performed at the Hotel on the Closing Date, whether prior to or following the
time of Closing, regardless of whether such persons are employees of Seller,
Manager or Purchaser.

 

16



--------------------------------------------------------------------------------



 



4.4.4 Hotel Revenues.
(a) At Closing, Seller shall receive one-half (1/2) of all revenues from the
Hotel guest rooms and facilities occupied on the evening immediately preceding
the Closing Date, including without limitation any sales taxes, room taxes,
occupancy taxes and other taxes charged to guests in such rooms, all parking
charges, sales from mini-bars, in-room food and beverage, telephone, facsimile
and data communications, in-room movie, laundry, and other service charges
allocable to such rooms with respect to the evening immediately preceding the
Closing Date. All revenues from restaurants, bars, lounges, vending machines and
other service operations conducted at the Property shall be allocated based on
whether the same accrued before or after the Cut-Off Time, and Seller shall
cause the Manager to separately record sales occurring before and after the
Cut-Off Time at the Property. Notwithstanding the foregoing, all revenues from
any bars and lounges at the Property shall be prorated based on the actual
closing time for such bar or lounge. For example, if such bar or lounge closes
at 2 a.m. on the Closing Date, Seller shall retain the revenues from such
services and operations even though such revenues were generated two (2) hours
after the Cut-Off Time.
(b) Revenues from conferences, receptions, meetings, and other functions
occurring in any conference, banquet or meeting rooms in the Hotel, or in any
adjacent facilities owned or operated by Seller, including usage charges and
related taxes, food and beverage sales, valet parking charges, equipment
rentals, and telecommunications charges, shall be allocated between Seller and
Purchaser, based on when the function therein commenced, with: (i) one-day
functions commencing prior to the Cut-Off Time being allocable to Seller;
(ii) functions commencing after the Cut-Off Time being allocable to Purchaser;
and (iii) multi-day functions being allocated on a pro rata basis between Seller
and Purchaser according to when the event commences and is scheduled to end in
relation to the Cut-Off Time.
(c) Any operating revenues not otherwise provided for in this Section 4.4, shall
be prorated between Purchaser and Seller as of Closing.
4.4.5 Rent.
(a) Rent and other payments payable by tenants, licensees, concessionaires, and
other persons using or occupying the Real Property or any part thereof under a
Space Lease or otherwise, if any, for or in connection with such use or
occupancy, including, without limitation, fixed monthly rentals, additional
rentals, percentage rentals, escalation rentals, retroactive rentals, operating
cost pass-throughs, common area maintenance charges, HVAC charges, payments of
taxes and insurance expenses, promotional/marketing charges, construction
receivables and other sums and charges payable by the tenants under the Space
Leases (collectively, “Rent”) shall be prorated as of the Closing Date such that
Seller will be entitled to Rent attributable to periods prior to the Closing
Date and Purchaser will be entitled to Rent attributable to periods from and
after the Closing Date, all as more particularly set forth below:
(b) All Rent, other than Percentage Rent, owed under any Space Lease collected
during the calendar month for the month in which the Closing occurs, but prior
to the Closing Date, shall be applied in the following order of priority (after
deduction of actual out-of-pocket costs of collection paid by Seller to third
parties): (i) first, to Rent due from such tenant for the month in which the
Closing occurs prorated between Seller and Purchaser as of the Closing Date, and
(ii) second, to the extent the applicable tenant shall be in arrears for any
Rent due for periods of time prior to the calendar month during which the
Closing occurs (“Rent Arrears”), then Rent collected from such tenant during the
calendar month in which the Closing occurs shall be applied to Rent Arrears due
from such tenant for the months preceding the month during which the Closing
occurs.

 

17



--------------------------------------------------------------------------------



 



(c) All Rent, other than Percentage Rent, owed under any Space Lease collected
after the Closing Date shall be applied in the following order of priority
(after deduction of actual out-of-pocket costs of collection paid by Purchaser
to third parties): (i) first, to Rent then due from the applicable tenant to
Purchaser; (ii) second, to Rent due from the applicable tenant for the calendar
month in which the Closing occurs, prorated between Seller and Purchaser as of
the Closing Date; and (iii) third, thereafter to the balance of Rent Arrears due
then to Seller from such tenant. Any sums owed to Seller or Purchaser, as the
case may be, pursuant to the foregoing shall be paid to the party entitled
hereunder to receive such sum within fifteen (15) days following receipt thereof
by the other party. Purchaser shall deliver to Seller by the twentieth (20th)
day of the first full calendar month after the Closing and every month
thereafter through the twelfth (12th) month following the Closing, a statement
of the collection status of each Rent Arrear until the collection of all Rent
Arrears. For one (1) year following the Closing, Seller shall have the right,
upon reasonable notice, but no more often than once in such twelve (12) month
period, to audit Purchaser’s books and records to verify the amount of Rent
Arrears which has actually been collected by Purchaser. Purchaser shall pursue
all Rent Arrears in the ordinary course of business and shall have the right to
negotiate settlements with tenants who have Rent Arrears as it may determine in
good faith; provided that, at its sole cost and expense (A) Seller shall have
the unrestricted right to pursue collection from any tenant not in possession of
its space as of the Closing Date in Seller’s sole discretion including, without
limitation, initiating and prosecuting a lawsuit against the applicable tenant
and (B) in the event that after Closing Purchaser evicts or otherwise terminates
the possession of any tenant with Rent Arrears, Seller shall have the
unrestricted right to pursue collection from such tenant in Seller’s sole
discretion including, without limitation, initiating and prosecuting a lawsuit
against the applicable tenant.
(d) Percentage rent or overage rent (referred to herein as “Percentage Rent”)
under each Lease shall be prorated between Purchaser and Seller for the Lease
Year (as defined below) in which the Closing occurs in proportion to the
relative periods of ownership of Seller and Purchaser during such Lease Year,
with an adjustment to be made post-Closing upon completion of each applicable
Lease Year to account for any Percentage Rent paid after Closing Date occurs. As
used herein, the term “Lease Year” means the twelve (12) month period (or, as to
tenants for which the Closing occurs during a partial Lease Year, such
applicable shorter period) as to which annual Percentage Rent is owed under each
Lease.
4.4.6 Hotel Payables. At Closing, Purchaser shall receive a proration credit
equal to the aggregate amount of all outstanding accounts payable for the Hotel
with respect to purchases of goods and services delivered prior to the Closing
Date (“Hotel Payables”) as set forth in a schedule attached to the Preliminary
Statement. Purchaser shall: (a) assume the obligation to satisfy all Hotel
Payables for which Purchaser received such credit at Closing; (b) indemnify,
defend and hold Seller harmless against any claim for such Hotel Payables; and
(c) assume all obligations of Seller to pay for any (i) consumables or other
items ordered by or for the benefit of Seller in the ordinary course of business
but which are not yet received as of the Closing Date and (ii) items or services
listed on a purchase order log prepared by Manager which are not yet received as
of the Closing Date, which list shall be updated by Manager immediately prior to
Closing. There shall not be any adjustment to the Purchase Price in connection
with Purchaser’s assumption of the liabilities described in clauses (i) and
(ii) above.

 

18



--------------------------------------------------------------------------------



 



4.4.7 Credit for Certain Inventories. At Closing, Seller shall receive a credit
(based upon the original net invoice price paid) for (x) all unopened Liquor
Inventory owned by 8440 LLC as of the Closing (which Liquor Inventory is not
being purchased by Purchaser hereunder but shall be transferred in accordance
with the Liquor Assets Escrow Agreement, subject to the post-Closing food and
beverage operations agreement referred to in Section 4.2(p)) and (y) all
unopened Retail Inventories at the Hotel as of the Closing Date, and Purchaser
shall purchase all such unopened Retail Inventories. The amount of such credit
shall be based on the actual costs (including without limitation sales tax) paid
by Seller (or 8440, as applicable) for the actual inventory of such unopened
Liquor Inventory and Retail Inventories by Seller’s and Purchaser’s
representatives.
4.4.8 Credit for Reservation Deposits. Purchaser shall receive a proration
credit equal to the aggregate amount of advance deposits that shall have been
received by Seller prior to the Cut-Off Time on account of reservations for use
or occupancy of the Property after the Cut-Off Time.
4.4.9 Credit for Cash Banks. Seller shall receive a credit at Closing in an
amount equal to all House Bank Funds.
4.4.10 Space Lease Deposits. Purchaser shall receive a credit at Closing in an
amount equal to the aggregate amount of security and other deposits of tenants
under the Space Leases which have not been applied to the tenants’ obligations
in accordance with the terms of such Space Leases as of the Closing Date. All
obligations with respect to such security deposits shall be assumed by Purchaser
and Purchaser shall indemnify, defend and hold Seller harmless with respect
thereto.
4.4.11 Regarding Hotel Prorations Generally. Unless this Section 4.4 expressly
provides otherwise: (a) all prorations hereunder with respect to the Hotel shall
be made as of 12:00:01 a.m., local time at the Hotel (“Cut-Off Time”) on the
Closing Date; (b) all prorations shall be made on an actual daily basis; and
(c) for purposes of such prorations, all items of revenue and expense with
respect to the Hotel’s operations shall be classified and determined in
accordance with the Uniform System of Accounts for the Lodging Industry, as
reasonably modified by Manager for use at the Hotel consistent with past
practices within the twelve (12) months preceding the Closing, and otherwise in
accordance with generally accepted accounting principles. Except as otherwise
expressly provided herein, in any case in which Purchaser receives a credit at
Closing on account of any obligation of Seller hereunder, Seller shall have no
further liability for such obligation to the extent of the credit so given,
Purchaser shall pay and discharge the same, and Purchaser shall indemnify,
defend and hold Seller harmless Seller with respect thereto.

 

19



--------------------------------------------------------------------------------



 



4.4.12 Vouchers. Purchaser shall: (a) honor all outstanding unexpired gift
certificates, coupons or other writings issued by Seller or its affiliates prior
to the Closing Date that entitles the holder or bearer thereof to a credit
(whether in a specified dollar amount or for a specified item, such as room
night or meals) to be applied against the usual charge for rooms, meals, or
goods and services at the Hotel (collectively, “Vouchers”) and shall assume all
liability, if any, for all outstanding Vouchers as of the Closing Date;
(b) receive a credit against the Purchase Price payable at Closing in the amount
set forth on the schedule entitled “Vouchers and Barter” Agreements annexed to
the Property Information Letter, with respect to the Vouchers listed thereon, as
updated as of the Closing Date; (c) be reimbursed by Manager for any other
Vouchers presented by holders thereof in accordance with the New Management
Agreement; and (d) indemnify, defend and hold Seller harmless from and against
all claims, liabilities, costs and expenses arising out of a violation of this
Section 4.4.12 with respect to the Vouchers from and after the Closing Date.
4.4.13 Utility and Other Deposits. At Closing, Seller shall receive a credit for
all refundable cash or other deposits posted with utility companies serving the
Property or any governmental agencies or authorities or posted pursuant to any
Service Contract, or, at Seller’s option, Seller shall be entitled to receive
and retain such refundable cash and deposits.
4.4.14 Final Statement; Post-Closing Adjustments. Except for prorations for real
estate taxes and other assessments, which shall be adjusted within fifteen
(15) business days of receipt of the tax bill for the tax year in which the
Closing occurs, and prorations of Percentage Rent in accordance with
Section 4.4.5 hereof, Purchaser and Seller shall make a one-time post-Closing
adjustment of any item of income and expense subject to adjustment as provided
above which was either incomplete or incorrect (whether as a result of an error
in calculation or a lack of complete and accurate information) as of the
Closing. Purchaser will prepare and deliver to Seller for its review and
approval a statement of prorations (the “Final Statement”) within ninety
(90) days following the Closing Date, and the party in whose favor the original
incorrect adjustment or error was made (“Adjusting Party”) shall pay to the
other party (“Requesting Party”) the sum necessary to correct such prior
incorrect adjustment or error within ten (10) days after completion of the Final
Statement. Notwithstanding any provision of this Agreement to the contrary, all
items required to be adjusted pursuant to this Section 4.4.14 shall be adjusted
within one hundred twenty (120) days of Closing (except real estate taxes, which
shall be re-adjusted within the period set forth above), and such adjustment
shall be final and no further adjustment to the prorations or the Purchase Price
shall be made.
4.4.15 Resolution of Disputes. In the case of a dispute with respect to any
post-closing adjustment, the parties shall attempt to resolve such dispute, but
if for any reason such dispute is not resolved by the date that is thirty
(30) days after the delivery of the original notice of the claimed adjustment by
Purchaser or Seller, but not to exceed one hundred fifty (150) days after
Closing, then the parties shall, upon the written request of either party to the
other, submit such dispute to Ernst & Young (“Outside Accountants”), and the
determination of the Outside Accountants, which shall be made within a period of
fifteen (15) days after such submittal by the parties, shall be conclusive. The
fees and expenses of the Outside Accountants shall be paid equally by Purchaser
and Seller. At such time as the amount of any adjustment or dispute shall be
determined (either by agreement or by determination of the Outside Accountants),
any amount that shall be payable by the Requesting Party to the Adjusting Party
as a result of such adjustment or determination shall be paid within ten
(10) business days after the date on which such agreement or determination shall
have been made.
4.4.16 Survival. The provisions of this Section 4.4 shall survive Closing.

 

20



--------------------------------------------------------------------------------



 



4.5 Closing Costs.
(a) Seller Closing Costs(b) . At Closing, Seller shall pay: (a) the fees of any
counsel representing it in connection with this transaction; (b) 100% of the
premium for the Title Policy; (c) one-half of the escrow fees charged by Escrow
Agent; (d) all recording and filing fees; and (e) 100% of the city, county, and
state documentary transfer tax imposed in connection with the consummation of
the transactions contemplated by this Agreement. The parties acknowledge and
agree that Seller may use the Purchase Price to pay Seller’s closing costs.
(c) Purchaser Closing Costs(d) . At Closing, Purchaser shall pay: (a) the fees
of any counsel representing Purchaser in connection with this transaction;
(b) 100% of the (i) cost of any endorsements or extended coverages to the Title
Policy, and (ii) cost of any title insurance provided to Purchaser’s lender;
(c) the cost of any modifications or updates to the Survey, including the update
referred to in Section 2.2; (d) one-half of the escrow fees charged by Escrow
Agent; (e) the cost of any third party engineering and environmental reports and
any updates obtained by Purchaser to the property condition report and the Phase
I environmental report; and (f) all bulk sales taxes, sales tax on the sale of
the Personal Property (or any part thereof) and any other sales or use taxes.
(e) Other Costs(f) . All other costs and expenses incident to this transaction
and the closing thereof shall be paid in a manner consistent with custom for
similar transactions in the city where the Hotel is located. Notwithstanding the
foregoing, in the event that this Agreement is terminated as a result of a
party’s default, such defaulting party shall pay all escrow and title
cancellation fees charged in connection with such cancellation.
4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date of all of the following conditions, any or all of
which may be waived by Purchaser in its sole discretion:
(a) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with appropriate modifications permitted under this Agreement or not
materially adverse to Purchaser).
(b) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.
(c) Seller shall have delivered to Purchaser or deposited with Escrow Agent all
of the items required to be delivered to Purchaser or deposited with Escrow
Agent pursuant to the terms of Section 4.2.
(d) Title Company shall have issued, or be irrevocably committed to issue
subject to payment of title premiums, the Title Policy.

 

21



--------------------------------------------------------------------------------



 



(e) Seller shall deliver an executed Tenant Estoppel for the Space Lease for
Liquor Seller.
(f) The existing alcoholic beverage license for the Hotel (License No. 326147),
which is owned by 8440 LLC (the “Existing Liquor License”) shall be in full
force and effect.
4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in writing in its sole discretion:
(a) Purchaser shall have deposited with Escrow Agent the Purchase Price as
adjusted pursuant to and payable in the manner provided for in this Agreement
and Seller shall have received such Purchase Price from Escrow Agent.
(b) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with modifications which are not materially adverse to Seller).
(c) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.
(d) Purchaser shall have deposited with Escrow Agent all of the items required
to be delivered to Seller or deposited with Escrow Agent pursuant to the terms
of Section 4.3.
4.8 Failure or Waiver of Conditions Precedent. If other than as a result of a
default by either party (in which case Article VI shall apply), any of the
conditions set forth in Sections 4.6 or 4.7 are not fulfilled or waived on or
before the Outside Closing Date, the sole and exclusive remedy available to the
party benefited by such conditions shall be to terminate this Agreement by
written notice to the other party, whereupon the Earnest Money shall be refunded
to Purchaser (less Purchaser’s share of any escrow charges) and all rights and
obligations hereunder of each party shall be at an end except those that
expressly survive any termination of this Agreement. Either party benefited by a
condition set forth in Sections 4.6 and 4.7 above may, at its election, at any
time or times on or before the date specified for the satisfaction of the
condition, waive in writing the benefit of such condition. The parties’
consummation of the Closing pursuant to this Agreement shall waive any remaining
unfulfilled conditions and any liability on the part of the other party for
breaches of representations and warranties of which such party had actual
knowledge as of the Closing.

 

22



--------------------------------------------------------------------------------



 



4.9 Alcoholic Beverage License.
(a) Purchaser and Seller recognize that the Existing Liquor License and all
alcoholic beverages on hand at the Hotel or the Property as of the Effective
Date, whether issued to the food and beverage department or held in reserve
storage (the “Liquor Inventory” and, together with the Existing Liquor License,
the “Liquor Assets”) are currently owned by 8440 LLC, a California limited
liability company (the “Liquor Seller”). On or prior to Closing, Wolverines
Lessee LLC, a Delaware limited liability company (“Wolverines LLC”), and Liquor
Seller (collectively, the “Liquor Designee”) shall execute a separate escrow
agreement relating to the transfer of the Liquor Assets to Liquor Designee, as
co-licensees, (the “Liquor Assets Escrow Agreement”), in the form of Exhibit I
attached hereto, and any other documents required by the California Department
of Alcoholic Beverage Control (the “ABC”) and reasonably required by the Liquor
Assets Escrow Agent (as defined below) to effectuate such transfer, and the
parties shall, at or prior to Closing, deliver a fully executed Liquor Assets
Escrow Agreement to Bay Commercial Bank, 3895 East Castro Valley
Boulevard—Suite A, Castro Valley, CA 94552, Attention Chloe Flowers (the “Liquor
Assets Escrow Agent”) along with the Liquor Assets Purchase Price.
(b) Simultaneously with the Closing, Purchaser shall deposit into the Liquor
Assets Escrow, in cash or other immediately available funds, an amount equal to
Seventy-Five Thousand and 00/100 Dollars ($75,000.00) (the “Liquor Assets
Purchase Price”), which amount shall be allocated as set forth in the Liquor
Assets Escrow Agreement. The amount deposited as the Liquor Assets Purchase
Price shall be a credit to Purchaser against the Purchase Price at Closing.
(c) The Liquor Assets Escrow Agreement shall close as promptly as possible after
the Closing, subject to Applicable Law. Upon the closing of the Liquor Assets
Escrow Agreement, the Liquor Assets Escrow Agent shall deliver to Liquor Seller
the Liquor Assets Purchase Price (less any amounts disbursed to third parties by
the Liquor Assets Escrow Agent from the Liquor Assets Escrow pursuant to the
terms of the Liquor Assets Escrow Agreement).
(d) Promptly after the Liquor Assets Escrow Agreement and Liquor Assets Purchase
Price has been deposited with the Liquor Assets Escrow Agent, Purchaser shall,
at its cost and expense, submit an application to the ABC to transfer of the
Existing Liquor License to the Liquor Designee, as co-licensees. Liquor Seller
shall use commercially reasonable efforts to cooperate with Purchaser and Liquor
Designee to cause the Existing Liquor License to be transferred or issued as
provided herein, which such cooperation shall include, without limitation,
maintaining and renewing the Existing Liquor License until such time as the
Liquor Designee secures approval from the ABC for the transfer of the Existing
Liquor License (or receives an unappealable order denying the transfer.

 

23



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date, subject to
the qualifications and exceptions set forth below:
(a) Organization and Authority. Seller has been duly organized and is validly
existing and in good standing under the laws of Delaware and is qualified to do
business in the State of California. Seller has the full right and authority to
enter into this Agreement and to transfer all of the Property to be conveyed by
Seller pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein to be made by Seller. The person signing this
Agreement on behalf of Seller is authorized to do so.
(b) No Breach. The execution, delivery and performance of this Agreement by
Seller and the consummation of the transactions contemplated herein will not:
(i) result in a breach or acceleration of or constitute a default or event of
termination under the provisions of any agreement or instrument by which the
Property is bound which would have a material adverse impact on the ownership
and operation of the Property by Purchaser; or (ii) constitute or result in the
violation or breach by Seller of any judgment, order, writ, injunction or decree
issued against or imposed upon Seller or result in the violation of any
Applicable Law, rule or regulation of any governmental authority which, with
respect to any of the foregoing, would have a material adverse impact on the
ownership or operation of the Property by Purchaser.
(c) Litigation/Condemnation. Except as set forth on the schedule entitled
“Litigation” annexed to the Property Information Letter, neither Seller nor
Manager has received written notice and, to Seller’s knowledge, there has been
no written threat, of any litigation which has been filed against Seller that
arises out of the ownership of the Property, or affecting the Property, an
adverse determination of which would reasonably be expected to materially and
adversely affect the Property or use thereof, or Seller’s ability to perform its
obligations hereunder, nor has Seller received written notice of any
condemnation proceedings.
(d) Space Leases. The list of Space Leases attached hereto as Schedule 1.1(j)
lists all leases or licenses for the lease and occupancy of space at the Hotel,
and Seller has made available to Purchaser a true and correct copy of each such
Space Lease. No written notice of default has been delivered by Seller or
Manager or received by Seller or Manager with respect to any Space Leases that,
to Seller’s knowledge, remains uncured, other than as set forth in
Schedule 5.1(d). Any and all brokerage, leasing and other commissions and tenant
improvement credits or contributions due under any such Space Leases have been
performed in all material respects and all amounts due from Seller under the
Space Leases as of the Closing Date have been (or will be) paid by the Closing
Date.

 

24



--------------------------------------------------------------------------------



 



(e) Service Contracts and Equipment Leases. There are no Service Contracts,
including without limitation Equipment Leases, which will affect the Property in
any material respect after the Closing Date except as set forth on
Schedule 1.1(e)-1(a), Schedule 1.1(e)-1(b), Schedule 1.1(e)-2(a),
Schedule 1.1(e)-2(b), or Service Contracts entered into after the Effective Date
which Seller is permitted to enter into under the terms of this Agreement. No
Service Contracts, including without limitation Equipment Leases, have been
amended except as set forth in said Schedules or as otherwise permitted pursuant
to this Agreement. As of the Effective Date and the Closing Date, no written
notice of material default has been delivered by Seller or Manager or, to
Seller’s knowledge, received by Seller or Manager with respect to any Service
Contracts or Equipment Leases that, to Seller’s knowledge, remain uncured. The
copies of Service Contracts and Equipment Leases made available to Purchaser by
Seller are true and complete in all material respects.
(f) Personal Property. Seller owns the Personal Property, other than any leased
Personal Property under the Equipment Leases, free of all liens and
encumbrances.
(g) No Consents. No consent, approval or action of, filing with or notice to any
governmental or regulatory authority or any other person or entity on the part
of Seller is required in connection with the execution, delivery and performance
of Agreement or the consummation of the transactions contemplated.
(h) No Violations. Except for violations shown in or disclosed by the Title
Report or any Title Update and any violations disclosed on the schedule entitled
“Violations of Law” annexed to the Property Information Letter, Seller has not
received any written notice of, nor does Seller have any knowledge of, any
violation in any material respect of Applicable Law that remains uncured.
(i) Liquor Licenses. Neither Seller nor Manager has received any written notice
from any Governmental Authority or other Person of any violation, suspension,
revocation or non renewal of the liquor licenses held by Seller or any of its
affiliates in effect with respect to the Hotel that has not been cured or
dismissed.
(j) Hotel Operating Statements. To Seller’s knowledge, the operating statements
of the Hotel provided to Purchaser: fairly present in all material respects the
financial condition of the Hotel as of the date thereof and the results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby.
(k) Patriot Act Compliance. Neither Seller nor any individual or entity having
an interest in Seller or controlled by Seller: (i) is a person or entity listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) pursuant
to Executive Order No. 13224, 66 Fed. Reg. 49079 (September 25, 2001) (the
“Order”) and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable orders (such lists are collectively referred to as the
“Lists”); (ii) is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Order; or (iii) is
owned or controlled by, or acts for or on behalf of, any person or entity on the
Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Order.

 

25



--------------------------------------------------------------------------------



 



(l) Employees.
(i) There are no employees of the Hotel other than those employees who are
employed by Manager with respect to the Hotel.
(ii) Neither the Seller nor the Manager is a party to any collective bargaining
agreement or other agreement with any labor union with respect to the Property
or the Hotel or any employees at the Hotel.
(iii) Neither the Seller nor the Manager is a party to any written employment
agreement with any employee at the Hotel that contains a fixed term or provides
for severance other than in accordance with the generally applicable severance
policy of Manager or Seller.
* * *
Notwithstanding the foregoing, if Purchaser has actual knowledge of a breach of
any representation or warranty made by Seller in this Agreement prior to Closing
and Purchaser nevertheless proceeds to close the purchase of the Property, such
representation or warranty by Seller shall be deemed to be qualified or modified
to reflect Purchaser’s knowledge of such breach and Seller shall have no
liability whatsoever respecting the same.
5.2 Knowledge Defined. For purposes of this Agreement, “knowledge” means
(a) with respect to Seller, the actual knowledge of Richard Szymanski or Richard
Russo (provided that, in no event shall such person have any personal liability
arising under this Agreement), without any duty of inquiry or investigation
(other than to make reasonable inquiries of the general manager of the Hotel),
and expressly excluding the knowledge of any other shareholder, partner, member,
trustee, beneficiary, director, officer, employee, agent or representative of
Seller or any of its affiliates, and (b) with respect to Purchaser: (i) the
actual knowledge of Thomas Fisher and Jon Bortz (provided that, in no event
shall such person(s) have any personal liability arising under this Agreement);
(ii) any matter disclosed in this Agreement or in any exhibits or schedules to
this Agreement; (iii) any matter disclosed in any of the Seller Due Diligence
Materials or any other documents or other written materials delivered by Seller
or its agents to Purchaser prior to Closing; (iv) any matter disclosed by
Purchaser’s inspections or investigations of the Property; and (v) any matter
disclosed by a Tenant Estoppel (defined below).
5.3 Covenants of Seller.
(a) Seller hereby covenants as follows:
(i) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall cause Manager to operate and maintain the Hotel in
the ordinary course and in a manner generally consistent with the manner in
which Manager has operated and maintained the Hotel during the twenty-four
(24) month period prior to the date hereof, in good condition consistent with
past practice, reasonable wear and tear excepted and so as (i) to maintain
levels of Retail Inventory and Consumable Inventory consistent with past
practice (ii)  maintain all existing insurance coverages for the Hotel,
(iii) perform maintenance and repairs for the Property and Hotel in the ordinary
course of business and consistent with past practices, and (iv) maintain all
Permits and the Existing Liquor License in full force and effect, subject in all
events to force majeure and other circumstances or events outside of control of
Seller.

 

26



--------------------------------------------------------------------------------



 



(ii) From and after the Effective Date until the Closing, Seller shall not sell,
assign or enter into any agreement to sell or transfer the Hotel or any portion
thereof, except for the provision of hotel rooms and facilities in the ordinary
course.
(iii) From and after the Effective Date until the Closing, Seller shall not
(i) enter into any new, written management agreement or Service Contracts, Space
Lease or other agreement or encumbrance with respect to the Property (other than
agreements with potential guests or groups entered into in the ordinary course
of business consistent with past practice), nor shall Seller enter into any
written agreements modifying the Service Contracts, Permitted Exceptions or
Space Leases unless: (A) any such agreement or modification will not bind
Purchaser or the Property after the Closing Date; (B) any such agreement or
modification is subject to termination on not more than thirty (30) days’ notice
without penalty; or (C) Seller has obtained Purchaser’s prior written consent to
such agreement or modification which consent shall not unreasonably be withheld
or delayed or (ii) grant its consent to any action described in clause (i) above
by Manager; provided that Seller shall be permitted to enter into a new lease
with Liquor Seller on the same terms as the existing Space Lease with Liquor
Seller except for the term thereof which shall extend to February 28, 2019.
Contracts and agreements entered into after the Effective Date in accordance
with this Section 5.3(a)(iii) shall constitute, as applicable, “Service
Contracts” or “Space Leases” and be scheduled on, and assigned pursuant to, the
Assignment of Contracts or the Assignment of Space Leases.
(b) Following the Effective Date and prior to Closing, Seller shall obtain from
8440 LLC, in its capacity as tenant under the Space Lease for certain
restaurant, bar, and similar areas in the Hotel, an estoppel in the form
required under the applicable Lease (or, if neither a form nor the contents of
any estoppel is specified, in substantially the form of Exhibit H attached
hereto) (such estoppel being referred to herein as a “Tenant Estoppel”), which
Tenant Estoppel shall be delivered to Purchaser at the Closing pursuant to
Section 4.6(e).
5.4 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller:
(a) ERISA. Purchaser is not acquiring the Property with the assets of an
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 (as amended, “ERISA”).
(b) Organization and Authority. Purchaser has been duly organized and is validly
existing and in good standing under the laws of the State of Delaware. Purchaser
has the full right, power and authority to purchase the Property as provided in
this Agreement and to carry out Purchaser’s obligations hereunder, and all
requisite action necessary to authorize Purchaser to enter into this Agreement
and to carry out its obligations hereunder have been, or by the Closing will
have been, taken. The person signing this Agreement on behalf of Purchaser is
authorized to do so, and this Agreement is enforceable against Purchaser in
accordance with its terms, subject to bankruptcy, insolvency and similar laws.

 

27



--------------------------------------------------------------------------------



 



(c) No Breach. The execution, delivery and performance of this Agreement by
Purchaser and the consummation of the transaction contemplated herein will not:
(i) result in a breach or acceleration of or constitute a default under any
agreement or instrument by which Purchaser is bound or affected which would have
a material adverse impact on the ability of Purchaser to timely close the
acquisition of the Property pursuant to the terms of this Agreement; or
(ii) constitute or result in the violation or breach by Purchaser of any
judgment, order, writ, injunction or decree issued against or imposed upon
Purchaser or result in the violation of any Applicable Law, rule or regulation
of any governmental authority which, with respect to any of the foregoing, would
have a material adverse impact on the ability of Purchaser to timely complete
the acquisition of the Property pursuant to this Agreement.
(d) No Consents. No consent, approval or action of, filing with or notice to any
governmental or regulatory authority or any other person or entity on the part
of Purchaser is required in connection with the execution, delivery and
performance of Agreement or the consummation of the transactions contemplated.
(e) Pending Actions. There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.
(f) Patriot Act Compliance. Neither Purchaser nor any individual or entity
having an interest in Purchaser or controlled by Purchaser (i) is in violation
of any applicable anti-money laundering or anti-bribery laws and regulations,
(ii) is a person or entity listed on the Lists; (iii) is a person or entity who
has been determined by competent authority to be subject to the prohibitions
contained in the Order; or (iv) is owned or controlled by, or acts for or on
behalf of, any person or entity on the Lists or any other person or entity who
has been determined by competent authority to be subject to the prohibitions
contained in the Order.
(g) Tax Identification Number. Purchaser’s valid tax identification number is
45-1822358.
(h) Bankruptcy. No petition in bankruptcy (voluntary or otherwise), assignment
for the benefit of creditors, or petition seeking reorganization or arrangement
or other action under federal or state bankruptcy laws is pending against or
contemplated by Purchaser or its general partner(s) or controlling shareholders
or members.

 

28



--------------------------------------------------------------------------------



 



5.5 Covenants of Purchaser and/or of Seller.
(a) Purchaser may at its election (but subject to the limitations of Section 3.1
above), inspect the Property for the presence of Hazardous Substances, and, at
Seller’s request, shall furnish to Seller without representation or warranty
copies of any reports received by Purchaser in connection with any such
inspection. Purchaser shall also furnish to Seller without representation or
warranty copies of any other reports received by Purchaser relating to any other
physical inspections of the Property conducted on Purchaser’s behalf, if any
(including, specifically, without limitation, any reports analyzing compliance
of the Property with the provisions of the Americans with Disabilities Act, 42
U.S.C. §12101, et seq., if applicable).
(b) Purchaser hereby assumes full responsibility for its inspections of the
Property regarding Hazardous Substances and irrevocably waives any claim against
Seller and releases Seller from all liability arising from the presence of
Hazardous Substances on the Property.
(c) Not later than three (3) days prior to the Closing, Seller shall send, or
cause the Manager to send, written notice to guests or other persons who have
safe deposit boxes at the Hotel advising of the sale of the Hotel and requesting
verification or removal of the contents within two (2) days. The safe deposit
boxes of guests or other persons not responding to said written notice shall be
opened only in the presence of the Manager or representatives of both Seller and
Purchaser. The contents of all boxes opened as aforesaid shall be listed at the
time such boxes are opened and each such list shall be signed by or on behalf of
the Manager or by or on behalf of Seller and Purchaser, and Purchaser shall not
be liable or responsible for any items claimed to have been in said boxes unless
such items are included in such list. Seller agrees to indemnify, defend and
hold Purchaser harmless from and against any liability or responsibility for any
items claimed to have been in said boxes but not included on such list and
Purchaser agrees to indemnify, defend and hold Seller harmless from and against
any liability or responsibility for items claimed to have been in said boxes and
included in such list and all claims, losses and liabilities with respect
thereto arising out of the acts or omissions of Purchaser after the Closing
Date.
(d) All baggage or other property of guests of the Hotel which has been checked
with or left in the care of Seller and remains in Seller’s care as of the
Cut-Off Time shall be inventoried and tagged jointly by Seller and Purchaser.
Purchaser hereby agrees to defend, indemnify and hold harmless Seller against
any claims, losses or liabilities in connection with such tagged baggage and
property arising out of the acts or omissions of Purchaser from and after the
Closing Date. Seller hereby agrees to defend, indemnify and hold harmless
Purchaser against all claims, losses and liabilities with respect to such tagged
baggage and property arising out of the acts or omissions of Seller prior to the
Closing Date.
(e) Purchaser shall honor (and shall cause its manager to honor) all
reservations made in the ordinary course of business at the Hotel (including
honoring the rates at which such reservations were made, including reservations
made on a wholesale, reward points redemption, or other basis), or for any
related conference, banquet, or meeting space or any other facilities in
connection with the Hotel made by Seller on or prior to the Cut-Off Time for
periods on or after the Closing Date.

 

29



--------------------------------------------------------------------------------



 



The provisions of this Section 5.5 shall survive Closing or any earlier
termination of this Agreement.
5.6 Employees.
(a) For purposes of this Agreement, “Employees” means, collectively, all
individuals employed at the Hotel by Manager as of the Closing Date,
irrespective of whether such individuals are active or on leaves of absence or
otherwise inactive but still employed at the Hotel.
(b) Purchaser agrees that it will cause the Manager to continue to employ,
following the Closing, the Employees so that Seller shall not be required to
give any layoff, closing or other termination notices or otherwise incur any
liability pursuant to the provisions of the Federal Worker Adjustment and
Retraining Notification Act. 29 U.S.C. 2101-2109 (the “Federal WARN Act”) and
the California Worker Adjustment and Retraining Notification Act (the
“California WARN Act”). Purchaser shall be required to assume and discharge all
obligations and liabilities of Seller or Manager with respect to costs of
termination of any Employee incurred after the Closing including, without
limitation, any severance claim made after the Closing or arising from the
transactions contemplated by this Agreement.
(c) From and after the Closing, Purchaser (i) shall be solely responsible for
complying or causing compliance with all applicable provisions of federal, state
and municipal laws and regulations relating to Employees, including Purchaser’s
covenants set forth in this Section 5.6, including without limitation compliance
with any applicable provisions of the Federal WARN Act or the California WARN
Act, and (ii) hereby agrees to indemnify, defend, protect and hold Seller,
Manager, and their respective affiliates harmless from and against any and all
claims, liabilities, debts, costs, expenses, damages, attorneys’ fees and
disbursements arising out of any violation of the Federal WARN Act or the
California WARN Act in connection with the transaction contemplated by this
Agreement. Seller agrees to indemnify, defend, protect and hold Purchaser and
its affiliates harmless from and against any and all claims, liabilities, debts,
costs, expenses, damages, attorneys’ fees and disbursements arising out of any
violation of the Federal WARN Act or the California WARN Act for any period
prior to the Closing (excluding any matters arising from the transaction
contemplated by this Agreement).
(d) During the period prior to Closing, the parties agree to reasonably
cooperate and also to consult on a regular basis and coordinate their activities
relating to employee matters so as to facilitate a smooth transition of Hotel
operations and the continued proper performance by the Employees of their
respective duties up to Closing.

 

30



--------------------------------------------------------------------------------



 



(e) Purchaser agrees to indemnify, defend and hold harmless Seller, Manager and
their respective officers, directors, members, owners and affiliates (together
with Seller and Manager, the “Seller-Related Parties”) from and against any
claim, liability, or judgment asserted against any of the Seller-Related Parties
on account of or with respect to any of the following: (i) any causes of action,
damages, complaints, judgments, orders and/or claims, whatsoever, and all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
costs) incurred in connection therewith, which may be asserted against any of
the Seller-Related Parties on account of any violation of the National Labor
Relations Act, Title VII of the Civil Rights Act, the Fair Labor Standards Act,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Vocational Rehabilitation Act of 1973, the
Federal WARN Act and/or the California WARN Act, California Labor Law,
California and City of West Hollywood Human Rights Law, and/or any other
applicable federal, state or city employment statutes, laws, rules and
regulations (collectively, “Employment Laws”) by Purchaser, or any designee or
management company engaged by Purchaser to employ Hotel personnel (other than
Manager), except to the extent such are based on the acts of any Seller Related
Parties (other than those arising from the transactions contemplated by this
Agreement), and (ii) any claims or liabilities arising (A) under ERISA and/or
any other applicable federal or state law or regulation concerning employee
benefit plans with respect to the employment of employees by Purchaser or such
designee or management company from and after the Closing or from the
transactions contemplated by the Agreement, to the extent that any such claim or
liability relates to any period of employment from and after the Closing or
arise from the transactions contemplated by this Agreement or (B) from or under
any employee benefit plan applicable to any Employee or any other employee hired
by Purchaser or such designee or management company to perform services at or
for the Hotel, to the extent that any such claim or liability relates to any
period of employment from and after the Closing or arise from the transactions
contemplated by this Agreement. For the avoidance of doubt, nothing in this
Section 5.6(e) shall be deemed to require Purchaser to indemnify any
Seller-Related Party with respect to any claim, liability or judgment of the
type described in clause (i) or (ii) of Section 5.6(f).
(f) Seller agrees to indemnify, defend and hold harmless Purchaser, or any
designee or management company engaged by Purchaser to employ Hotel personnel
and their respective officers, directors, members, owners and affiliates
(together with Purchaser, the “Purchaser-Related Parties”) from and against any
claim, liability, or judgment asserted against any of the Purchaser-Related
Parties other than those arising from the transactions contemplated by this
Agreement on account of or with respect to any of the following: (i) any causes
of action, damages, complaints, judgments, orders and/or claims, whatsoever, and
all costs and expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred in connection therewith, which may be asserted against
any of the Purchaser-Related Parties on account of any violation of the
Employment Laws occurring up to and including the Closing by Seller-Related
Parties, except to the extent such are based on the acts of any
Purchaser-Related Parties and (ii) any claims or liabilities arising (A) under
ERISA and/or any other applicable federal or state law or regulation concerning
employee benefit plans with respect to the employment of employees by
Seller-Related Parties up to and including the Closing, or (B) from or under any
employee benefit plan applicable to any Employee or any other employee hired by
Purchaser or such designee or management company to perform services at or for
the Hotel, to the extent that any such claim or liability relates to any period
of employment up to and including the Closing. For the avoidance of doubt,
nothing in this Section 5.6(f) shall be deemed to require Seller to indemnify
any Purchaser-Related Party with respect to any claim, liability or judgment of
the type described in clause (i) or (ii) of Section 5.6(e).
(g) Purchaser’s and Seller’s obligations under this Section 5.6 shall survive
Closing without limitation.

 

31



--------------------------------------------------------------------------------



 



5.7 Independent Audit. From the Effective Date until two (2) years after the
Closing or earlier termination of this Agreement, Seller shall make the books
and records for the years ending December 31, 2010, 2009, and 2008 and interim
periods as required by the rules and regulations of the Securities and Exchange
Commission (“SEC”) of the Property/Seller available to Purchaser and Purchaser’s
independent accountants for inspection, copying and audit by Purchaser’s
designated accountants at the expense of Purchaser. Seller and the Manager of
the Property will provide the Purchaser’s independent accountants with a
management representation letter with respect to the audited historical
financial statements of the Property/Seller for the years ending December 31,
2010, 2009, and 2008 and any unaudited interim period required by the rules and
regulations of the SEC. Seller shall provide Purchaser with copies of, or access
to, such factual information, accounting records and financial information as
may be reasonably requested by Purchaser or its auditors, and in the possession
or control of Seller, to enable Purchaser or its affiliates to file reports or
registration statements in compliance with the rules and regulations of the SEC.
This Section 5.7 shall survive the Closing for two (2) years.
ARTICLE VI
DEFAULT
6.1 Default by Purchaser. If prior to Closing, Purchaser defaults under this
Agreement, Seller shall be entitled, as its sole and exclusive remedy (without
limiting Seller’s rights with respect to any indemnification obligations of
Purchaser under Section 11.1, ARTICLE III and/or Section 11.18) to terminate
this Agreement and receive the Earnest Money as liquidated damages for the
breach of this Agreement, it being agreed between the parties hereto that the
actual damages to Seller in the event of such breach are impractical to
ascertain and the amount of the Earnest Money is a reasonable estimate thereof.
THEREFORE, SUBJECT TO THE PRECEDING SENTENCE, BY PLACING THEIR INITIALS BELOW,
THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT
OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF PURCHASER. THE PARTIES
ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER.
INITIALS: Seller YG              Purchaser TCF
Nothing contained in this Section 6.1 shall limit or prevent Seller, after
Closing has occurred, from: (a) asserting any legal or equitable claims against
Purchaser for Purchaser’s obligation to pay attorneys’ fees and other amounts
under Section 11.18; (b) enforcing any indemnity obligation of Purchaser under
this Agreement or preclude Seller from obtaining a damage award in connection
therewith; or (c) enforcing Purchaser’s other obligations and liabilities which
survive Closing.

 

32



--------------------------------------------------------------------------------



 



6.2 Default by Seller. In the event that Seller fails to consummate this
Agreement for any reason other than Purchaser’s default (in which event
Section 6.1 applies), then Purchaser shall be entitled, as its sole and
exclusive remedy, to terminate this Agreement and receive the return of the
Earnest Money, in which event Seller shall be released from any and all
liability hereunder ; provided that if the termination resulted from an
intentional or willful act of Seller, then Seller shall pay Purchaser its
Termination Costs (as hereinafter defined) upon Purchaser’s written notice to
Seller that the same have become due Purchaser expressly waives its rights to
seek monetary or other damages in the event of Seller’s default hereunder other
than as expressly provided in the preceding sentence. Notwithstanding the
foregoing, if Purchaser is ready, willing and able to close and Seller is
obligated to close pursuant to the terms of this Agreement, then Purchaser shall
have the right for file suit for specific performance against Seller in a court
having jurisdiction in the county and state in which the Property is located, on
or before sixty (60) days following the date upon which Closing was to have
occurred. Purchaser shall be deemed to have elected to waive such right to seek
specific performance if it fails to file suit within such period. As material
consideration to Seller’s entering into this Agreement with Purchaser, Purchaser
expressly waives any right under statutory or common law or otherwise to record
or file a lis pendens or a notice of pendency of action or similar notice
against all of any portion of the Property unless all conditions precedent to
Seller’s obligation to proceed to Closing have been satisfied and Seller
defaults in its obligation to proceed to Closing. “Termination Costs” shall mean
those reasonable costs actually incurred by Purchaser in connection with its
investigation and efforts to purchase the Property, including, without
limitation, actual reasonable fees and costs of counsel and consultants, all of
which Termination Costs shall be evidenced by written documentation reasonably
acceptable to Seller, but in no event shall the Termination Costs payable by
Seller to Purchaser in connection with this Section 6.2 exceed $500,000.
6.3 Seller’s Right to Cure Defaults. Notwithstanding anything to the contrary in
this Agreement, Purchaser shall not have the right to exercise its remedies
under Section 6.2 for a Seller default unless Purchaser has provided written
notice to Seller specifying in reasonable detail the nature of the Seller
default, and Seller has not cured the same within ten (10) business days after
Seller’s receipt of such notice (the “Seller Cure Period”), in which case the
Outside Closing Date shall be extended until the date which is five (5) business
days after the expiration of the Seller Cure Period.
6.4 Purchaser’s Right to Cure Defaults. Notwithstanding anything to the contrary
contained in this Agreement, with respect to any default under this Agreement by
Purchaser other than a default in Purchaser’s obligation to close the
transaction contemplated hereunder on the Closing Date, Seller shall not have
the right to exercise its remedies under Section 6.1 for any such Purchaser
default unless Seller has provided written notice to Purchaser specifying in
reasonable detail the nature of the Purchaser default, and Purchaser has not
cured the same within 10 days after Purchaser’s receipt of such notice. It is
expressly understood and agreed that there shall be no cure period afforded
Purchaser and no need for Seller to provide any notice, written or otherwise,
with respect to a default by Purchaser in its obligation to close the
transaction on the Closing Date, and in the event of such a default, Seller
shall have the immediate right to exercise its remedies on account thereof
provided in Section 6.1 above.

 

33



--------------------------------------------------------------------------------



 



ARTICLE VII
SURVIVAL, INDEMNIFICATION, AND LIMITATIONS ON LIABILITY
7.1 Survival. The representations and warranties of Seller set forth in
Section 5.1 of this Agreement, as updated by the certificate of Seller to be
delivered to Purchaser at Closing in accordance with Section 4.2(e) hereof, and
any other representations and warranties of Seller contained herein or in any
other instrument delivered to Purchaser in connection herewith shall survive
Closing for a period of six (6) months. The representations and warranties of
Purchaser set forth in Section 5.4, as updated by the certificate of Purchaser
to be delivered to Seller at Closing in accordance with Section 4.3(d) hereof,
and any other representations and warranties of Purchaser contained herein or in
any other instrument delivered to Seller in connection herewith shall survive
the Closing for a period of nine (9) months from the Closing Date.
7.2 Seller’s Indemnification. From and after the Closing, Seller shall, subject
to the provisions of this Section 7.2, defend, indemnify and save harmless
Purchaser and its Affiliates, and their respective employees, contractors,
officers, directors, and agents (collectively, “Purchaser Indemnitees”) from and
against any and all losses, injuries, claims, penalties, liabilities, fines,
damages, costs or expenses (including, without limitation, reasonable attorneys’
fee and costs) (collectively, “Losses”) arising out of, resulting from or
relating to:
(a) the inaccuracy of any representation or warranty of Seller;
(b) the failure by Seller to perform or fulfill any covenant or agreement of
Seller contained in this Agreement; or
(c) any injury to or death of any person or persons or damage to or destruction
of any property owned by a third-party, arising out of or in any manner directly
or indirectly connected with the Hotel and having accrued prior to the Closing
Date (unless caused by a Purchaser Indemnitee).
The provisions of this Section 7.2 shall survive the Closing without limitation.
7.3 Purchaser’s Indemnification. From and after the Closing, Purchaser shall,
subject to the provisions of this Section 7.3, defend, indemnify and save
harmless Seller and its Affiliates, and their respective employees, contractors,
officers, directors, and agents (collectively, “Seller Indemnitees”) from and
against any and all Losses arising out of, resulting from or relating to:
(a) the inaccuracy of any representation or warranty of Purchaser;
(b) the failure by Purchaser to perform or fulfill any covenant or agreement of
Purchaser contained in this Agreement; or
(c) any injury to or death of any person or persons or damage to or destruction
of any property owned by a third-party, arising out of or in any manner directly
or indirectly connected with the Hotel and having accrued after the Closing Date
(unless caused by a Seller Indemnitee).
The provisions of this Section 7.3 shall survive the Closing without limitation.
7.4 Notice and Resolution of Claims.
(a) Notice. Each Person entitled to indemnification pursuant to Section 7.2 or
7.3 (an “Indemnitee”) shall give written notice to the indemnifying party or
parties from whom indemnity is sought (the “Indemnifying Party”) promptly after
obtaining knowledge of any claim that it may have under Section 7.2 or 7.3, as
applicable. The notice shall set forth in reasonable detail the claim and the
basis for indemnification. Failure to give the notice in a timely manner shall
not release the Indemnifying Party from its obligations under Section 7.2 or
7.3, as applicable, except to the extent that the failure materially prejudices
the ability of the Indemnifying Party to contest that claim.

 

34



--------------------------------------------------------------------------------



 



(b) Defense of Third Party Claims. If a claim for indemnification pursuant to
Section 7.2 or 7.3 shall arise from any action made or brought by a third party
that would reasonably be expected to result in indemnifiable Losses (a “Third
Party Claim”), the Indemnifying Party may assume the defense of the Third Party
Claim. If the Indemnifying Party assumes the defense of the Third Party Claim,
the defense shall be conducted by counsel chosen by the Indemnifying Party, who
shall be reasonably acceptable to Indemnitee, provided that the Indemnitee shall
retain the right to employ its own counsel and participate in the defense of the
Third Party Claim at its own expense (which shall not be recoverable from the
Indemnifying Party under this ARTICLE VII unless (i) the Indemnitee is advised
by counsel reasonably satisfactory to the Indemnifying Party that use of counsel
of the Indemnifying Party’s choice would be expected to give rise to a conflict
of interest, (ii) the Indemnifying Party shall not have employed counsel to
represent the Indemnitee within a reasonable time after notice of the assertion
of any such claim or institution of any such action or proceeding, or (iii) the
Indemnifying Party shall authorize the Indemnitee in writing to employ separate
counsel at the expense of the Indemnifying Party, in each of which cases the
reasonable expenses of counsel to the Indemnitee shall be reimbursed by the
Indemnifying Party). In no event shall the Indemnifying Party be obligated to
pay the fees and expenses of more than one counsel (other than local counsel)
for all Indemnitees with respect to any claim indemnified under this ARTICLE
VII; provided that an Indemnitee shall be entitled to employ separate counsel at
the expense of the Indemnifying Party if the Indemnitee is advised by counsel
reasonably satisfactory to the Indemnifying Party that use of such other counsel
would give rise to a conflict of interest, in which case the reasonable expenses
of counsel to such Indemnitee shall be reimbursed by the Indemnifying Party.
Notwithstanding the foregoing provisions of this Section 7.4(b), (i) no
Indemnifying Party shall be entitled to settle any Third Party Claim for which
indemnification is sought under Section 7.2 or 7.3 without the Indemnitee’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed, unless it has assumed the defense of such Third Party Claim and as part
of the settlement the Indemnitee is released from all liability with respect to
the Third Party Claim and the settlement does not impose any equitable remedy on
the Indemnitee or require the Indemnitee to admit any fault, culpability or
failure to act by or on behalf of the Indemnitee, and (ii) no Indemnitee shall
be entitled to settle any Third Party Claim for which indemnification is sought
under Section 7.2 or 7.3 without the Indemnifying Party’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed, unless the
Third Party claim is for money damages only and such settlement does not include
a statement as to, or an admission of fault, culpability or a failure to act by
or on behalf of the Indemnifying Party and as part of such settlement the
Indemnifying Party is released from all liability (for indemnification pursuant
to this ARTICLE VII and otherwise) with respect to such Third Party Claim. If
the Indemnifying Party does not notify the Indemnitee within twenty
(20) Business Days after receipt of the Indemnitee’s notice of a Third Party
Claim of indemnity hereunder that it elects to assume the control of the defense
of any Third Party Claim, the Indemnitee shall have the right to contest the
Third Party Claim but shall not thereby waive any right to indemnity therefor
pursuant to this Agreement and the costs of such actions by the Indemnitee shall
be paid by the Indemnifying Party.

 

35



--------------------------------------------------------------------------------



 



7.5 Limitations on Liability.
(a) Deductible.
(i) Seller shall not have any obligation or liability to any Purchaser
Indemnitee under Section 7.2(a) unless and until the aggregate amount of Losses
incurred or suffered by the Purchaser Indemnitees arising out of the matters
referred to in Section 7.2(a) shall have exceeded $75,000, in which case Seller
shall be obligated and liable under Section 7.2(a) only with respect to such
excess.
(ii) Purchaser shall not have any obligation or liability to any Seller
Indemnitee under Section 7.3(a) unless and until the aggregate amount of Losses
suffered by the Seller Indemnitees arising out of the matters referred to in
Section 7.3(a) shall have exceeded $75,000, in which case Purchaser shall be
obligated and liable under Section 7.3(a) only with respect to such excess.
(b) Limit of Liability. The aggregate liability of Seller or Purchaser, as
applicable—
(i) under Section 7.2(a) shall not exceed $3,000,000;
(ii) under Section 7.3(a) shall not exceed $3,000,000; and
(iii) under Section 7.2(b), 7.2(c), 7.3(b), or 7.3(c) shall not be subject to
any limits.
(c) Limit on Time for Assertion of Claims. Neither Seller nor Purchaser shall
have any obligation or liability pursuant to Section 7.2 or 7.3, respectively,
for any breach of any representation or warranty unless notice of a claim
asserting such breach shall have been given in accordance with Section 7.4 prior
to the termination of the survival period applicable to such representation or
warranty as set forth in Section ARTICLE VII. Neither Seller nor Purchaser shall
have any obligation or liability pursuant to Section 7.2 or 7.3, respectively,
for any breach of any covenant contained in this Agreement that occurred prior
to the Closing unless notice of a claim asserting such breach shall have been
given in accordance with Section 7.4 on or before the date six (6) months
following the Closing Date.
7.6 Other Matters Regarding Indemnification.
(a) In the event either Seller or Purchaser (the “Claiming Party”) has actual
knowledge on or before the Closing that any representation or warranty of the
other is incorrect (either through independent investigation or through
information and materials provided to the Claiming Party) or that a covenant of
the other has been breached and the Claiming Party proceeds to Closing, then the
Claiming Party shall not be permitted to assert a claim for such matters
following the Closing Date.

 

36



--------------------------------------------------------------------------------



 



(b) The right to be indemnified for Losses, on the terms and subject to the
limitations set forth in this ARTICLE VII, shall be the exclusive remedy
available to the Parties and the Indemnitees for the matters set forth in
Sections 7.2 and 7.3.
ARTICLE VIII
RISK OF LOSS
8.1 Minor Damage. In the event of loss or damage to the Real Property or any
portion thereof which is not “major” (as hereinafter defined), this Agreement
shall remain in full force and effect provided Seller shall, at Seller’s option,
either (a) perform any necessary repairs (to return the Real Property to
substantially the condition in which it existed immediately prior to such loss
or damage), or (b) assign to Purchaser all of Seller’s right, title and interest
to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question
(other than business interruption proceeds attributable to the period prior to
Closing and proceeds in respect of amounts expended by or on behalf of Seller
prior to Closing to restore the Property). In the event that Seller elects to
perform repairs upon the Real Property, Seller shall use commercially reasonable
efforts to complete such repairs promptly and the Outside Closing Date shall be
extended a reasonable time, not to exceed thirty (30) days, in order to allow
for the completion of such repairs. If Seller elects to assign a casualty claim
to Purchaser, the Purchase Price shall be reduced by an amount equal to the
deductible amount under Seller’s insurance policy with respect to such loss or
damage and not paid by Seller prior to Closing and Seller shall assign all of
its rights to proceeds under the applicable policy with respect to any claim for
the applicable loss (other than business interruption proceeds attributable to
the period prior to Closing and proceeds in respect of amounts expended by or on
behalf of Seller prior to Closing to restore the Property). Upon Closing, full
risk of loss with respect to the Property shall pass to Purchaser.
8.2 Major Damage. In the event of a “major” loss or damage to the Real Property,
Purchaser may, upon notice in writing to Seller delivered within ten (10) days
after Seller sends Purchaser written notice of the occurrence of such major loss
or damage, terminate this Agreement by written notice to Seller, in which event
the Earnest Money shall be returned to Purchaser and neither Seller nor
Purchaser shall have any further rights or obligations under this Agreement
except any obligations that expressly survive the termination of this Agreement.
If Purchaser fails for any reason to deliver written notice of termination to
Seller within ten (10) days after Seller sends Purchaser written notice of the
occurrence of major loss or damage, then Purchaser shall be deemed to have
elected to proceed with Closing, in which event Seller shall, at Seller’s
option, either (a) perform any necessary repairs (to return the Real Property to
substantially the condition in which it existed immediately prior to such loss
or damage), or (b) assign to Purchaser all of Seller’s right, title and interest
to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question
(other than business interruption proceeds attributable to the period prior to
Closing and proceeds in respect of amounts expended by or on behalf of Seller
prior to Closing to restore the Property). In the event that Seller elects to
perform repairs upon the Real Property, Seller shall use commercially reasonable
efforts to complete such repairs promptly and the Outside Closing Date shall be
extended a reasonable time in order to allow for the completion of such repairs.
If Seller elects to assign a casualty claim to Purchaser, the Purchase Price
shall be reduced by an amount equal to the deductible amount under Seller’s
insurance policy with respect to such loss or damage and not paid by Seller
prior to Closing and Seller shall assign all of its rights to proceeds under the
applicable policy with respect to any claim for the applicable loss (other than
business interruption proceeds attributable to the period prior to Closing and
proceeds in respect of amounts expended by or on behalf of Seller prior to
Closing to restore the Property). Upon Closing, full risk of loss with respect
to the Property shall pass to Purchaser.

 

37



--------------------------------------------------------------------------------



 



8.3 Definition of “Major” Loss or Damage. For purposes of Sections 8.1 and 8.2,
“major” loss or damage refers to the following (a) loss or damage to the Real
Property or any portion thereof such that the cost of repairing or restoring the
premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of a
licensed independent architect or registered professional engineer with a
minimum of ten (10) years experience related to commercial real estate
construction selected by Seller, equal to or greater than five percent (5%) of
the Purchase Price or (b) any loss due to a condemnation which permanently and
materially adversely modifies or impairs the continued operation of the Hotel in
substantially the same manner as the Hotel is operated on the Effective Date.
ARTICLE IX
COMMISSIONS
9.1 Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay to Goldman
Sachs (“Broker”) at Closing a brokerage commission pursuant to a separate
written agreement between Seller and Broker and Seller shall indemnify and hold
Purchaser harmless with respect to any payments due and owing to Broker in
connection with this transaction under such agreement. Each party agrees that
should any claim be made for brokerage commissions or finder’s fees by any
broker or finder other than the Broker by, through or on account of any acts of
said party or its representatives, said party will indemnify, defend, protect
and hold the other party free and harmless from and against any and all loss,
liability, cost, damage and expense in connection therewith. The provisions of
this Section 9.1 shall survive Closing or earlier termination of this Agreement.
ARTICLE X
DISCLAIMERS AND WAIVERS
10.1 No Reliance on Documents. Except as expressly set forth in this Agreement,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by or on behalf of
Seller or its brokers to Purchaser in connection with the transaction
contemplated hereby including, without limitation, the Reports, material
available in the E-Room, and other Seller Due Diligence Materials, provided,
however, that Seller shall not intentionally alter any material, data or
information for the purpose of misleading Purchaser. Purchaser acknowledges and
agrees that all materials, data and information delivered by Seller to Purchaser
in connection with the transaction contemplated hereby are provided to Purchaser
as a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as

 

38



--------------------------------------------------------------------------------



 



otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect to the Property which is delivered by
Seller to Purchaser shall be for general informational purposes only,
(b) Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) except for matters expressly set forth in this
Agreement, neither Seller nor any affiliate of Seller nor the person or entity
which prepared any such report delivered by Seller to Purchaser shall have any
liability to Purchaser for any inaccuracy in or omission from any such report or
other materials provided to Purchaser in connection with this Agreement.
10.2 DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT: IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, PROFITABILITY, FITNESS FOR
A PARTICULAR PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL
OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH
GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS
OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY
OTHER MATTER OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES
THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE
PROPERTY AND ANY ACTUAL OR PROPOSED BUDGETS FOR THE REAL PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER IS A SOPHISTICATED
INSTITUTIONAL INVESTOR WITH SUBSTANTIAL EXPERIENCE AND EXPERTISE WITH INVESTMENT
PROPERTIES AND HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY

 

39



--------------------------------------------------------------------------------



 



UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE DOCUMENTS DELIVERED AT CLOSING. UPON CLOSING AND SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE DOCUMENTS DELIVERED AT CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS RELATING TO THE CONDITION OF THE PROPERTY (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY EXCEPT FOR
FRAUD AND OBLIGATIONS OF SELLER UNDER THIS AGREEMENT OR ANY AGREEMENTS EXECUTED
AND DELIVERED BY SELLER AT CLOSING. PURCHASER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE CLOSING DATE, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER.
The waivers and releases set forth in Sections 5.5(a) and 5.5(b) and in the
immediately preceding paragraph include claims of which Purchaser is presently
unaware or which Purchaser does not presently suspect to exist which, if known
by Purchaser, would materially affect Purchaser’s waiver or release of Seller
and the other parties referenced in this Section.
10.3 Repairs, Reserves, and Capital Expenditures. Purchaser acknowledges and
agrees that except as provided in Section 5.3 of this Agreement, (a) Seller
shall have no obligation to make any repairs, replacements, improvements or
alterations to the Property or to expend any funds therefor, including, without
limitation, any reserves that may be held for such purpose, and (b) Purchaser
shall not be entitled to a credit to the Purchase Price at Closing in the event
capital expenditures actually made at the Hotel for any year are less than the
budgeted amount as of the date of the Closing.

 

40



--------------------------------------------------------------------------------



 



10.4 Effect and Survival of Disclaimers. Seller and Purchaser acknowledge that
the compensation to be paid to Seller for the Property has been decreased to
take into account that the Property is being sold subject to the provisions of
this Article X. Seller and Purchaser agree that the provisions of this Article X
shall survive Closing.
ARTICLE XI
MISCELLANEOUS
11.1 Confidentiality. Prior to the Closing, and subject to the provisions of
Section 11.2, this Agreement, the terms hereof and the Property Information
shall be treated as “Evaluation Material” in accordance with that certain
Confidentiality Agreement executed by Purchaser in favor of Seller (the
“Confidentiality Agreement”). From and after the Closing, Seller and its
affiliates shall hold in confidence, and shall not disclose to third parties
without the prior written consent of Purchaser, any non-public proprietary
information regarding the Hotel and the Property. The foregoing shall not be
deemed to restrict the ability of Seller and its affiliates to comply with their
disclosure and reporting obligations under applicable law.
11.2 Public Disclosure. Prior to the Closing, neither Purchaser nor Seller, nor
any of their respective affiliates, shall make any press release or other public
statement, or file any report with the Securities and Exchange Commission
containing information, regarding the terms of this Agreement that are not
generally known to the public (the “Confidential Information”) without affording
the other party a reasonable opportunity (not to exceed two business days) to
review and comment on the content of such release, report, or statement insofar
as it applies to this Agreement and the transaction contemplated hereby. For the
avoidance of doubt, Purchaser or Seller or their respective affiliates shall be
permitted to make such disclosure and shall not be required to obtain the
consent of the other party prior to making such disclosure. Notwithstanding the
foregoing, Seller and Purchaser shall be permitted to (i) disclose any
Confidential Information to the extent required by court order or under
Applicable Law (subject to providing the other party the reasonably opportunity
to review and comment on any such disclosure, as provided above, to the extent
consistent with Applicable Law) and (ii) disclose any Confidential Information
to any Person on a “need-to-know” basis, such as their respective members,
trustees, directors, officers, employees, attorneys, consultants, engineers,
surveyors, lenders, investors, and such other Persons whose assistance is
required to consummate the transactions contemplated in this Agreement or to
whom notice of this transaction may be required pursuant to the Service
Contracts or Applicable Law, or with whom communication may be required to
accomplish the assignment of the Permits, the Service Contracts or the Space
Leases; provided, however, that Purchaser or Seller (as applicable) shall, to
the extent consistent with Applicable Law, (a) advise such person of the
confidential nature of such Confidential Information, and (b) use commercially
reasonable efforts to cause such Person to maintain the confidentiality of such
information. Purchaser and Seller shall mutually agree on the content of the
initial press release regarding the consummation of the transaction contemplated
by this Agreement following the Closing. Notwithstanding anything to the
contrary contained herein, the parties understand and agree that Pebblebrook
Hotel Trust, Inc. and Morgans Hotel Group Co. each will file a report on Form
8-K with the Securities and Exchange Commission in connection with the
transaction contemplated by this agreement. The provisions of this Section 11.2
shall survive the Closing.

 

41



--------------------------------------------------------------------------------



 



11.3 Assignment. Purchaser may not assign or otherwise transfer this Agreement
or any of its rights or obligations under this Agreement without first obtaining
Seller’s written approval which may be given or withheld in Seller’s sole
discretion; provided that Purchaser may assign all or any portion of this
Agreement to one or more entities that are wholly-owned, directly or indirectly,
by Pebblebrook Hotel, L.P. Any assignment by Purchaser of this Agreement shall
not relieve Purchaser of its obligations under this Agreement and any permitted
assignee must expressly assume the obligations of Purchaser in writing. Without
limiting the foregoing, in no event shall Purchaser assign this Agreement to any
assignee which, in the reasonable judgment of Seller, will cause the transaction
contemplated hereby or any party thereto to violate the requirements of ERISA.
11.4 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) reputable overnight delivery service with proof of
delivery, or (c) United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or (d) legible facsimile transmission or PDF
transmission completed before 5:00 p.m. (New York time) on a business day sent
to the intended addressee at the address set forth below, or to such other
address or to the attention of such other person as the addressee shall have
designated by written notice sent in accordance herewith, and shall be deemed to
have been given either at the time of personal delivery, or, in the case of
expedited delivery service or mail, as of the date of first attempted delivery
at the address and in the manner provided herein, or, in the case of facsimile
transmission or PDF transmission, as of the date of the facsimile transmission
or PDF transmission provided that an original of such facsimile or PDF is also
sent to the intended addressee by means described in clauses (a), (b) or
(c) above. Notices may be given by a party’s counsel on behalf of such party as
if such party had given such notice itself. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:
If to Seller:
Mondrian Holdings LLC
c/o Morgans Group LLC
475 Tenth Avenue
New York, NY 10018
Attention:  David Smail, Executive Vice President & General Counsel
Facsimile No.: (212) 277-4172
Email: david.smail@morganshotelgroup.com
With a copy to:
Hogan Lovells US LLP
555 13th Street NW
Washington, DC 20004
Attention: Bruce W. Gilchrist
Facsimile No.: (202) 637-5600
Email: bruce.gilchrist@hoganlovells.com

 

42



--------------------------------------------------------------------------------



 



If to Purchaser:
Wolverines Owner LLC
c/o Pebblebrook Hotel Trust
2 Bethesda Metro Center
Suite 1530
Bethesda, Maryland 20814
Attention: Thomas Fisher
Facsimile no. (240) 396-5763
Email: tfisher@pebblebrookhotels.com
With a copy to:
Hunton & Williams LLP
1900 K Street, NW
Washington, DC 20006
Attention: John M. Ratino, Esquire
Facsimile No.: (202) 828-3779
Email: jratino@hunton.com
11.5 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.
11.6 Calculation of Time Periods; Time is of the Essence. Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is a Saturday, Sunday or legal holiday under the laws of
the State in which the Real Property is located, in which event the period shall
run until the end of the next day which is neither a Saturday, Sunday or legal
holiday. The final day of any such period shall be deemed to end at 5:00 p.m.,
New York time. Time is of the essence with respect to each and every term and
provision of this Agreement.
11.7 Successors and Assigns. Subject to the limitations on assignment set forth
in Section 11.3 above, the terms and provisions of this Agreement are to apply
to and bind the permitted successors and assigns of the parties hereto.
11.8 Entire Agreement. This Agreement, including the Exhibits, the Schedules and
the Confidentiality Agreement contain the entire agreement between the parties
pertaining to the subject matter hereof and fully supersedes all prior written
or oral agreements and understandings between the parties pertaining to such
subject matter.

 

43



--------------------------------------------------------------------------------



 



11.9 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, (a) execute acknowledgments of receipt with
respect to any materials delivered by Seller to Purchaser with respect to the
Property, and (b) obtain sellers’ permits for any sales activities conducted at
the Property prior to Closing and/or obtain “sale for resale certificates” for
any Personal Property that may be sold after the Closing. The provisions of this
Section 11.9 shall survive Closing.
11.10 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement. In order to expedite the transaction contemplated
herein, telecopied, facsimile or PDF signatures may be used in place of original
signatures on this Agreement. Seller and Purchaser intend to be bound by the
signatures on the telecopied, facsimile or PDF document, are aware that the
other party will rely on the telecopied, facsimile or PDF signatures, and hereby
waive any defenses to the enforcement of the terms of this Agreement based on
the form of signature.
11.11 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.
11.12 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE OF NEW YORK AND
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF SUCH STATE. SELLER
AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK. PURCHASER AND
SELLER AGREE THAT THE PROVISIONS OF THIS SECTION 11.12 SHALL SURVIVE THE CLOSING
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
11.13 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

44



--------------------------------------------------------------------------------



 



11.14 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:
Schedule 1.1(a) -Legal Description of Land
Schedule 1.1(c) -Excluded Personal Property
Schedule 1.1(e)-1(a) -Service Contracts (assignable without consent)
Schedule 1.1(e)-1(b) -Service Contracts (consent required for assignment)
Schedule 1.1(e)-2(a) -Equipment Leases (assignable without consent)
Schedule 1.1(e)-2(b) -Equipment Leases (consent required for assignment)
Schedule 1.1(f) -Intellectual Property
Schedule 1.1(g) -Transferable Permits
Schedule 1.1(j) -List of Space Leases
Schedule 1.5(c) -Allocations of Real and Personal Property
Schedule 2.4(a) -Permitted Exceptions
Schedule 3.2 -Reports
Schedule 5.1(d) -Space Leases
Exhibit A -Deed
Exhibit B -Bill of Sale
Exhibit C -Assignment of Contracts
Exhibit D -Assignment of Space Leases
Exhibit E -FIRPTA Certificate
Exhibit F -Title Affidavit
Exhibit G -Escrow Agreement
Exhibit H -Form of Tenant Estoppel
Exhibit I -Form of Liquor Assets Escrow Agreement
11.15 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
11.16 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits, schedules or amendments hereto. Singular words shall connote the
plural as well as the singular, and plural words shall connote the singular as
well as the plural, and the masculine shall include the feminine and the neuter,
as the context may require.
11.17 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.
11.18 Attorneys Fees. If any action or proceeding is commenced by either party
to enforce their rights under this Agreement or to collect damages as a result
of the breach of any of the provisions of this Agreement, the prevailing party
in such action or proceeding, including any bankruptcy, insolvency or appellate
proceedings, shall be entitled to recover all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, in
addition to any other relief awarded by the court.

 

45



--------------------------------------------------------------------------------



 



11.19 No Waiver. Failure of either party at any time to require performance of
any provision of this Agreement shall not limit the party’s right to enforce the
provision. Waiver of any breach of any provision shall not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.
11.20 No Reservation of Property. The preparation and/or delivery of unsigned
drafts of this Agreement shall not create any legally binding rights in the
Property and/or obligations of the parties, and Purchaser and Seller acknowledge
that this Agreement shall be of no effect until it is duly executed by both
Purchaser and Seller.
11.21 No Recordation. Purchaser shall not record this Agreement, nor any
memorandum or other notice of this Agreement, in any public records.
[SIGNATURE PAGE FOLLOWS]

 

46



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

            SELLER:

Mondrian Holdings LLC
        By:  Mondrian Senior Mezz LLC, its           Managing Member         
By:  Morgans Group LLC, its           Managing Member          By:  Morgans
Hotel Group Co., its           Managing Member   

            By:   /s/ Yoav Gery         Name:   Yoav Gery        Title:   CDO &
EVP        PURCHASER:

Wolverines Owner LLC, a Delaware
limited liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher       
Title:   Vice President   

 

47



--------------------------------------------------------------------------------



 



Annex I
Definitions
(a) As used in this Agreement, the following terms have the meanings ascribed
thereto below:
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
Board of Fire Underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.
“Consumable Supplies” shall mean office, cleaning, engineering, laundry and
valet supplies, food service supplies, decorations, menus, guest supplies
(including stationery, soap, matches, toilet and facial tissues) and such other
supplies as are customarily consumed on a daily basis in the operation of the
Hotel.
“Environmental Laws” means Applicable Laws regulating or relating to any
Hazardous Substances including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(“CERCLA”), (ii) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. (“RCRA”), (iii) the Federal Water Pollution Control Act, 33 U.S.C. § 2601
et seq., (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.,
(v) the Clean Water Act, 33 U.S.C. § 1251 et seq., (vi) the Clean Air Act, 42
U.S.C. § 7401 et seq., (vii) the Hazardous Materials Transportation Act, 49
U.S.C. § 5101 et seq., (viii) the Safe Drinking Water Act, 42 U.S.C. § 803 et
seq., (ix) the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., (x) the
Emergency Planning and Community Right-To-Know Act of 1986, 42 U.S.C. § 11001 et
seq., (xi) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to
the extent it regulates exposure to Hazardous Substances), and similar state and
local Applicable Law, as amended from time to time, and all regulations, rules
and guidance issued pursuant thereto.
“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the person or property in question.
“Guest Records” shall mean guest records, profiles, histories, contact
information and preferences gathered by Manager based on the guest’s stay or
information provided by the guest during, prior to or after such stay at the
Hotel.
“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including, without
limitation, asbestos, polychlorinated biphenyls, petroleum or petroleum
by-products (excluding any substances of kinds and amounts ordinarily used or
stored in similar properties for purposes of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws), and any
other material or substance which is defined as a “hazardous substance”,
“hazardous waste”, “toxic waste” or “toxic substance” under any Environmental
Laws.

 

Annex I- 1



--------------------------------------------------------------------------------



 



“Operating Equipment” shall mean chinaware, glassware, linens, silverware, and
other items of a comparable nature, and all replacements, additions and
substitutions therefor.
“Manager’s Materials” shall mean materials, files, lists, records, compilations
and methods of operation which constitute valuable proprietary information,
trade secrets and Manager’s work product, including, by way of example and not
of limitation, Guest Records, marketing techniques, customer and mailing lists
and reservation systems.
“Manager’s Tradenames” shall mean the Primary Name, the marks “Morgans”, “A
Morgans Hotel”, “Mondrian”, “SkyBar”, “Asia de Cuba” and “ADCB” or any other
tradenames, trademarks, service marks, symbols, logos or designs owned or
licensed by Manager or any of its affiliates including, without limitation, the
name of any restaurant, bar and/or lounge at any Morgans Hotel, and any words or
designs, marketing materials, concepts and trade dress (such as the menu and the
items thereon) related thereto.
“Primary Name” shall mean Mondrian.
“Property Information Letter” shall mean that certain letter from Seller to
Purchaser dated as of the Effective Date.
(b) The following terms are defined in the Section of this Agreement set forth
after such term below:

         
ABC
  Section 4.9(a)
Adjusting Party
  Section 4.4.14
Agreement
  Introduction
Assignment of Contracts
  Section 4.2(c)
Assignment of Space Leases
  Section 4.2(d)
Bookings
  Section 1.1(d)
Broker
  Section 9.1
California WARN Act
  Section 5.6(b)
Claiming Party
  Section 7.6(a)
Closing
  Section 4.1(a)
Closing Date
  Section 4.1(a)
Confidentiality Agreement
  Section 11.1
Consumable Inventory
  Section 1.1(i)
Cut-Off Time
  Section 4.4.11
Deed
  Section 4.2(a)
Effective Date
  Introduction
Employees
  Section 5.6(a)
Employment Laws
  Section 5.6(e)

 

Annex I- 2



--------------------------------------------------------------------------------



 



         
Equipment Leases
  Section 1.1(e)
ERISA
  Section 5.4(a)
Escrow Agreement
  Section 1.6(b)
Excluded Permits
  Section 1.1(g)
Excluded Personal Property
  Section 1.1(c)
Existing Liquor License
  Section 4.6(f)
Federal WARN Act
  Section 5.6(b)
Final Statement
  Section 4.4.14
Hotel
  Recitals
Hotel Payables
  Section 4.4.6
House Bank Funds
  Section 1.1(k)
Improvements
  Recitals
Initial Earnest Money
  Section 1.6(a)
Intangibles
  Section 1.1(h)
Land
  Recitals
Lease Year
  Section 4.4.5(d)
Legal Requirements
  Section 2.4(d)
Liquor Assets
  Section 4.9(a)
Liquor Assets Escrow Agent
  Section 4.9(a)
Liquor Assets Escrow Agreement
  Section 4.9(a)
Liquor Assets Purchase Price
  Section 4.9(b)
Liquor Designee
  Section 4.9(a)
Liquor Inventory
  Section 4.9(a)
Liquor Seller
  Section 4.9(a)
Lists
  Section 5.1(k)
Losses
  Section 7.2
Management Agreement
  Section 1.7
Manager
  Section 1.7
Monetary Encumbrances
  Section 2.3(c)
OFAC
  Section 5.1(k)
Order
  Section 5.1(k)
Outside Accountants
  Section 4.4.15
Outside Closing Date
  Section 4.1(a)
Percentage Rent
  Section 4.4.5(d)
Permits
  Section 1.1(g)
Permitted Exceptions
  Section 2.4
Personal Property
  Section 1.1(c)
Pre-Closing Date
  Section 4.1(b)
Preliminary Statement
  Section 4.4
Property
  Section 1.2(a)
Property Information
  Section 3.1(a)
Purchase Price
  Section 1.4
Purchaser
  Introduction
Purchaser Indemnitees
  Section 7.2
Purchaser-Related Parties
  Section 5.6(f)

 

Annex I- 3



--------------------------------------------------------------------------------



 



         
Real Property
  Recitals
Receivables
  Section 1.2(b)(v)
Rent
  Section 4.4.5
Rent Arrears
  Section 4.4.5(b)
Requesting Party
  Section 4.4.14
Retail Inventory
  Section 1.1(i)
Retained IP
  Section 1.1(f)
Seller
  Introduction
Seller Cure Period
  Section 6.3
Seller Indemnitees
  Section 7.3
Seller-Related Parties
  Section 5.6(e)
Service Contracts
  Section 1.1(e)
Space Leases
  Section 1.1(j)
Survey
  Section 2.2
Taxes
  Section 4.4.1(a)
Tenant Estoppel
  Section 5.3(b)
Title Affidavit
  Section 4.2(k)
Title Company
  Section 2.1
Title Policy
  Section 2.5
Title Report
  Section 2.1
Title Update
  Section 2.1
Unopened Inventory
  Section 1.1(i)
Wolverines LLC
  Section 4.9(a)

 

Annex I- 4



--------------------------------------------------------------------------------



 



Exhibit A
Deed

     
RECORDING REQUESTED BY:
   
 
   
MAIL TAX STATEMENTS AND
   
WHEN RECORDED MAIL TO:
   
 
   
Order No.:
   
Escrow No.:
     
APN:
  SPACE ABOVE THIS LINE FOR RECORDER’S USE
 
   
THE UNDERSIGNED GRANTOR(S) DECLARE(S):
  DOCUMENTARY TRANSFER TAX IS $                                        
 
   _____  Computed on full value of property conveyed, or
 
 
 _____  Computed on full value less liens and encumbrances remaining at time of
sale.
 
   _____  Unincorporated area  _____  City of                     

GRANT DEED
For valuable consideration, receipt of which is hereby acknowledged, Mondrian
Holdings LLC, a Delaware limited liability company hereby GRANTS to Wolverines
Owner LLC, a Delaware limited liability company, the real property situated in
the County of Los Angeles, State of California, more particularly described as
follows:
Lot “A” of Tract No. 2527, in the city of West Hollywood, county of Los Angeles,
state of California, as per map recorded in Book 34 Page 14 of Maps, in the
office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54’ West from a point on the East line of said Lot, distant North 0
degrees 06’ East thereon 320 feet from the Southeast corner of said Lot.

                  Dated:
                                                               Mondrian Holdings
LLC,
a Delaware limited liability company    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

             
STATE OF CALIFORNIA
    )      
 
    )     ss:
COUNTY OF LOS ANGELES
    )      

On                      before me,                                         
(here insert name of the officer), Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
 

      Notary Public   [Notary Seal]

MAIL TAX STATEMENTS AS DIRECTED ABOVE
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Exhibit B
BILL OF SALE
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, MONDRIAN HOLDINGS LLC, a Delaware limited liability company
(“Seller”), in connection with the sale of certain real property located in West
Hollywood, California, which is more particularly described in that certain
Purchase and Sale Agreement dated as of
                                        , 2011 (“Purchase Agreement”), between
Seller and WOLVERINES OWNER LLC, a Delaware limited liability company
(“Purchaser”), hereby grants, assigns, transfers, conveys and delivers to
Purchaser, without recourse and without any representation or warranty
(including warranty of use and warranty, express or implied, as to
merchantability and fitness for any purpose) except as expressly set forth in
the Purchase Agreement, all of Seller’s right, title and interest in and to the
“Personal Property”, the “Unopened Inventory”, the “Retail Inventory” and the
“Consumable Inventory”, as such terms are defined in the Purchase Agreement and,
in each case, solely to the extent the “Personal Property”, the “Unopened
Inventory”, the “Retail Inventory” and the “Consumable Inventory” are included
in the definition of “Property” in the Purchase Agreement. This Bill of Sale
shall be governed by the laws of the State of New York.
[Signature on following page]
Exhibit B

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of
                    , 2011.

                  SELLER:

MONDRIAN HOLDINGS LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Assignment of Contracts
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,
PERMITS, BOOKINGS AND INTANGIBLES
THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, PERMITS, BOOKINGS AND
INTANGIBLES (this “Assignment”) is made as of                     , 2011, by
MONDRIAN HOLDINGS LLC, a Delaware limited liability company (“Seller”), in favor
of WOLVERINES OWNER, LLC, a Delaware limited liability company (“Purchaser”).
RECITALS
A. Seller is the owner of certain property commonly known as the “Mondrian”
located at 8440 Sunset Boulevard, West Hollywood, California.
B. Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of                     , 2011 (as may be amended, the
“Purchase Agreement”), pursuant to which Seller has agreed to sell and Purchaser
has agreed to purchase the real property described in Schedule 1.1(a) attached
thereto and the improvements located thereon, on the terms and conditions stated
in the Purchase Agreement. All terms not otherwise defined herein shall have the
meaning assigned to them in the Purchase Agreement.
C. Pursuant to the Purchase Agreement, Seller has agreed to assign to Purchaser
all of Seller’s right, title and interest to (a) the Service Contracts set forth
on Annex 1 attached hereto (the “Assumed Service Contracts”) (b) the Permits,
(c) the Bookings, and (d) the Intangibles.
NOW, THEREFORE, Seller and Purchaser agree as follows:
1. Assignment. Seller hereby sells, assigns, transfers and conveys to Purchaser,
without recourse and without representation or warranty (except to the extent
expressly provided in the Purchase Agreement, as to which all of the limitations
set forth in the Purchase Agreement shall apply), all of Seller’s right, title
and interest in and to (a) the Assumed Service Contracts, (b) the Permits,
(c) the Bookings and (d) the Intangibles.
2. Assumption. Purchaser hereby assumes the benefits of Seller and assumes and
agrees to be bound by all of the covenants, obligations, liabilities, and
burdens of Seller that arise or accrue from and after the date of this
Assignment under or in connection with (a) the Assumed Service Contracts,
(b) the Permits, (c) the Bookings, and (d) the Intangibles. This Assignment is
made by Seller without recourse and without any express or implied
representation or warranty whatsoever (except to the extent expressly provided
in the Purchase Agreement, as to which all of the limitations set forth in the
Purchase Agreement shall apply).
3. Successors. This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.
4. Governing Law. This Assignment shall be governed by the laws of the State of
New York.
Exhibit C

 

 



--------------------------------------------------------------------------------



 



5. Further Assurances. Seller and Purchaser agree to execute such other
documents and perform such other acts as may be reasonably necessary or proper
and usual to effect this Assignment.
6. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and both of which together shall constitute one and
the same instrument.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Purchaser and Seller have executed this Assignment as of the
date first above written.

                  SELLER:

MONDRIAN HOLDINGS LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                PURCHASER:

WOLVERINES OWNER LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Annex 1
Assumed Service Contracts
[to be completed at Closing]

 

 



--------------------------------------------------------------------------------



 



Exhibit D
Assignment of Space Leases
ASSIGNMENT AND ASSUMPTION OF SPACE LEASES
THIS ASSIGNMENT AND ASSUMPTION OF SPACE LEASES (this “Assignment”) is made as of
                    , 2011 (the “Effective Date”), by MONDRIAN HOLDINGS LLC, a
Delaware limited liability company (“Seller”) in favor of WOLVERINES OWNER LLC,
a Delaware limited liability company (“Purchaser”).
RECITALS
A. Seller is the owner of certain property commonly known as the “Mondrian”
located at 8440 Sunset Boulevard, West Hollywood, California.
B. Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of                     , 2011 (as may be amended, the
“Purchase Agreement”), pursuant to which Seller has agreed to sell and Purchaser
has agreed to purchase the real property described in Schedule 1.1(a) attached
thereto and the improvements located thereon, on the terms and conditions stated
in the Purchase Agreement. All terms not otherwise defined herein shall have the
meaning assigned to them in the Purchase Agreement.
C. Pursuant to the Purchase Agreement, Seller has agreed to assign to Purchaser
all of Seller’s right, title and interest to the Space Leases.
NOW, THEREFORE, Seller and Purchaser agree as follows:
1. Assignment. Seller hereby sells, assigns, transfers and conveys to Purchaser,
without recourse and without representation or warranty, all of Seller’s right,
title and interest in and to the Space Leases.
2. Assumption. Purchaser hereby assumes the benefits of Seller and assumes and
agrees to be bound by all of the covenants, obligations, liabilities, and
burdens of Seller under the Space Leases that arise or accrue from and after the
date of this Assignment.
3. Successors. This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.
4. Governing Law. This Assignment shall be governed by the laws of the State of
New York.
5. Attorneys’ Fees. If any action or proceeding is commenced by either party to
enforce their rights under this Assignment or to collect damages as a result of
the breach of any of the provisions of this Assignment, the prevailing party in
such action or proceeding, including, without limitation, any bankruptcy,
insolvency or appellate proceedings, shall be entitled to recover all reasonable
costs and expenses, including, without limitation, reasonable attorneys’ fees
and court costs actually incurred, in addition to any other relief awarded by
the court.
6. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and both of which together shall constitute one and
the same instrument.
[signature page follows]
Exhibit D

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Purchaser and Seller have executed this Assignment as of the
date first above written.

                  SELLER:

MONDRIAN HOLDINGS LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                PURCHASER:

WOLVERINES OWNER LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit E
FIRPTA CERTIFICATE
CERTIFICATION OF NON-FOREIGN STATUS
A. Federal FIRPTA Certificate
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Code
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by                                          (the “Transferor”) the
undersigned hereby certifies the following on behalf of the Transferor:
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);
2. Transferor’s U.S. tax identification number is                     ; and
3. Transferor’s office address is                     .
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Transferor understands that Transferee is relying on this certification in
determining whether withholding is required upon said transfer.
Exhibit E

 

 



--------------------------------------------------------------------------------



 



Under penalty of perjury the undersigned declare that they have examined this
certification and to the best of their knowledge and belief it is true, correct
and complete, and they further declare that they have authority to sign this
certification on behalf of Transferor.
Dated as of ___________, 2011

                  TRANSFEROR:

                                                                     ,
a                                                                      
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit F
Title Affidavit
OWNER’S AFFIDAVIT & GAP INDEMNITY

         
STATE OF
    )  
 
    ) ss:  
COUNTY OF
    )  

MONDRIAN HOLDINGS LLC, a Delaware limited liability company (“Owner”) the Owner
of the premises described in Title Commitment No. NCS-480122-NY, and in
consideration of First American Title Insurance Company (the “Company”) issuing
its policy of title insurance insuring an interest in the real estate described
herein, and being first duly sworn on oath, states as follows:
1. That Owner is the owner of, or has an ownership interest in, the real estate
referred to herein (“Premises”), which is described as follows: (See Schedule A
annexed hereto).
2. That Owner has owned real estate described herein, continuously for the last
 _____  years.
3. That Owner’s possession of the real estate has been peaceable and
undisturbed, and that title to the real estate has never been disputed or
questioned.
4. That no proceedings in bankruptcy or receivership have been instituted by or
against the Owner within the last ten (10) years, and that the Owner has never
made an assignment for the benefit of creditors.
5. That there is not any action or proceeding now pending in any State or
Federal Court in the United States, to which the Owner is a party; nor is there
any State or Federal Court judgment, State of Federal Tax Lien, or any other
State or Federal lien of any kind or nature against the Owner, which could
constitute a lien or charge upon the real estate.
6. That the charter of said corporation is in full force and effect an no
proceeding is pending for its dissolution or annulment. That all license, state
franchise, and city corporation taxes, if applicable, due and payable by said
corporation have been paid in full.
7. That Owner has not contracted for, received any notice regarding, and does
not know of any improvement, alteration or change to be made in or about the
real estate.
8. That there are not any delinquent real estate taxes or unpaid current real
estate taxes; nor any pending or levied assessments on the real estate,
including but not limited to those for trees, sidewalks, streets, sewers and
water lines.
9. That the improvements on the real estate were completed more than five
(5) years ago, and that there has not been any new construction or major repair
work performed on the real estate for at least one hundred twenty-five
(125) days. That the Owner has not contracted for any labor to be supplied to
the premises, or for any materials to be delivered thereto, that might become
the subject of a lien upon the premises and that have not been paid for.
(Continued)
Exhibit F

 

 



--------------------------------------------------------------------------------



 



Owner’s Affidavit
Page Two
10. That there are not any unpaid bills or claims for labor, services, or
materials, nor any recorded or unrecorded mortgages, home improvement loans,
chattel mortgages, conditional bills of sale, retention of title agreements,
security agreements, agreements not to sell or encumber, financing statements,
or personal property leases, which affect the real estate or which affect any
fixtures, appliances, or equipment now installed in or on the Premises.
11. No tenant or party has any rights to the Premises other than as to tenants,
nor any option or rights of first refusal to purchase the Premises. The only
tenants occupying the Premises are as set forth on Exhibit “A” annexed hereto.
12. None of the easements referred to in Schedule B interfere with the
beneficial use of the improvements erected on the Premises.
13. That the covenants and restrictions contained in the aforesaid title
commitment have not been violated by the erection of the improvements on the
Premises and affiant knows of no facts which would cause such violation, nor has
Owner received any notices of any violations thereof.
14. That the Company has been requested to issue its policy or policies of title
insurance referenced above in favor of the Insured named therein;
AND WHEREAS, the Company is unwilling to issue said policy or policies until the
closing instrument(s) under which the insured acquires an interest in said real
property is/are filed for record in the appropriate recording office(s);
AND WHEREAS, the parties in the transaction have requested the Company to
provide a so-called “New York Style Closing” which provides for the
unconditional delivery of the closing instrument(s) between the parties and the
passing of consideration therefore.
NOW THEREFORE it is agreed that in consideration of the Company issuing its
policy or policies without making exception therein of matters which may arise
between the most recent effective date of the title commitment (the last date
upon which the search of title is effective) and the date the documents creating
the interest being insured have been filed for record and which matters may
constitute an encumbrance on or affect said title, the undersigned agrees to
promptly defend, remove, bond or otherwise dispose of any encumbrance, lien or
objectionable matter to title (collectively, “objection(s) to title”) which may
arise or be filed, as the case may be, against the captioned premises during the
period of time between the most recent effective date of title commitment and
date of recording of all closing instruments, and to hold harmless and indemnify
the Company against all expenses, costs and reasonable attorneys fees which may
arise out of its failure to so remove, bond or otherwise dispose of any said
objection(s) to title.
BY:                                         
Sworn to before me this
                      day of  _____,  2011
                                                            
(Notary Public)

 

 



--------------------------------------------------------------------------------



 



Exhibit G
Escrow Agreement
DEPOSIT ESCROW INSTRUCTIONS

_________, 2011
First American Title Insurance Company
633 Third Avenue
New York, New York 10017
Attention: Andrew Jaeger
Attention:

     
Re:
 
Deposit under that certain Purchase and Sale Agreement dated April _____, 2011
(the “Agreement”), by and between Mondrian Holdings LLC, a Delaware limited
liability company (“Seller”), and Wolverines Owner LLC, a Delaware limited
liability company (“Purchaser”); Escrow No. 480122 (“Escrow”).

Gentlemen and Ladies:
Purchaser and Seller have entered into the Agreement pursuant to which Purchaser
agrees to purchase the Property (as defined in the Agreement). A copy of the
Agreement has been delivered to you concurrently herewith.
In accordance with Section 1.6 of the Agreement, within one (1) business day
following the execution of the Agreement, Purchaser will be delivering by wire
transfer of immediately available federal funds in the amount of Five Million
and 00/100 Dollars ($5,000,000.00) (together with any interest earned thereon,
the “Earnest Money”), for deposit in the Escrow. You are to place the Earnest
Money in an interest bearing account (for this purpose, Purchaser’s Federal
Employer I.D. number is 45-1822358) and hold the Earnest Money in the Escrow and
deliver it to Seller or Purchaser in accordance with these instructions. An
executed IRS Form W-9 for Purchaser has been delivered to you to enable the
Earnest Money to be invested.
In the event that (i) you receive written notice from Seller or Purchaser (the
party that delivers such written notice is referred to herein as the “Notice
Party”), which notice shall be delivered concurrently to the other party (the
“Other Party”), stating that the Notice Party is terminating the Agreement and
is entitled to the Earnest Money under the terms of the Agreement, and (ii) you
have received written confirmation from the Other Party of its receipt of such
written notice from the Notice Party, you shall, on the tenth (10th) business
day after the Other Party’s receipt of such written notice from the Notice
Party, deliver the Earnest Money (by delivering cash, certified check or some
other form of immediately available funds, to the Notice Party at the address or
pursuant to the wiring instructions provided in such written notice from the
Notice Party); provided that, if you receive written notice from the Other Party
or the Other Party’s counsel within nine (9) business days after the Other
Party’s receipt of the such written notice from the Notice Party that the Other
Party disputes the Notice Party’s right to receive the Earnest Money and directs
you not to make the foregoing delivery, you shall not deliver the Earnest Money
to the Notice Party but shall instead retain it or, if appropriate, interplead
the Earnest Money in a court of competent jurisdiction in the State of New York.
All notices delivered pursuant to these instructions shall be made in accordance
with the provisions of Section 11.4 of the Agreement. Notices to Escrow Agent
will be delivered to the attention of Andrew Jaeger, Esq. and Gregory Faust,
reference Title No 480122.
Exhibit G

 

 



--------------------------------------------------------------------------------



 



You are not to disclose to any person (other than the parties hereto, their
employees, agents or independent contractors) any information about the
Agreement or its existence or this letter of instructions (except if requested
by either party or as may be required by court in any litigation or by law).
You are to maintain the Earnest Money in a federally-insured interest-bearing
account at JP Morgan Chase and all interest accruing thereon shall be paid to
the party entitled to the Earnest Money in accordance with this deposit escrow
instruction letter. We understand that you shall not be responsible for any
penalties, loss of principal or interest, or the consequences of a delay in
withdrawal of the Deposit and interest accrued thereon, if any, which may be
imposed as a result of the making or the redeeming of the above investment, as
the case may be. Seller and Purchaser also agree that Escrow Agent shall not be
liable for any loss or impairment of the Deposit while the Deposit is in the
course of collection or of the Escrow if such loss or impairment results from
the failure, insolvency or suspension of the financial institution in which the
Deposit is deposited. Nor shall you be required to institute legal proceedings
of any kind pursuant to these instructions, nor be required to defend any legal
proceedings which may be instituted against you with respect to the subject
matter of these instructions unless you are requested to do so by Purchaser or
Seller and arrangements reasonably satisfactory to you have been made to
indemnify you against the cost and expense of such defense by the party making
such request. If any dispute shall arise with respect to these instructions,
whether such dispute arises between the parties hereto or between the parties
hereto and other persons, you may interplead such disputants. You shall be
responsible only for the performance of such duties as are strictly set forth
herein and in no event shall you be liable for any act or failure to act under
the provisions of this letter except where such action or inaction is the result
of your willful misconduct or gross negligence.
Seller and Purchaser each hereby agrees, jointly and severally, to indemnify you
and hold you harmless against any loss, liability or damage (including the cost
of litigation and reasonable counsel fees) incurred in connection with the
performance of your duties hereunder except as a result of your willful
misconduct or gross negligence.
In the event of any dispute between Seller and Purchaser respecting these
instructions, Seller and Purchaser may elect to submit such dispute to any court
of competent jurisdiction in the State of New York in accordance with
Section 11.12 of the Agreement. The prevailing party in any such dispute shall
be entitled to recover its legal fees and expenses incurred in connection with
such dispute.
Please indicate your agreement to comply with the foregoing instructions by
executing at least three (3) copies of this letter and returning, by overnight
courier, one to Hogan Lovells US LLP, as counsel for Seller, and one to Hunton &
Williams LLP, as counsel for Purchaser.

 

 



--------------------------------------------------------------------------------



 



Very truly yours,

                              SELLER:

MONDRIAN HOLDINGS LLC,
a Delaware limited liability company    
 
                                By:   Mondrian Senior Mezz LLC, its Managing
Member    
 
                                    By:   Morgans Group LLC, its Managing Member
   
 
                       
 
              By:   Morgans Hotel Group Co., its Managing Member    
 
                       
 
  By:                                  
 
      Name:            
 
      Title:            
 
                            PURCHASER:

WOLVERINES OWNER LLC
a Delaware limited liability company    
 
                       
 
  By:                                  
 
      Name:            
 
      Title:            

ACKNOWLEDGED AND AGREED:
First American Title Insurance Company

             
By:
                          Name:        
 
  Title:        

Date:                     , 2011

 

 



--------------------------------------------------------------------------------



 



Exhibit H
Form of Tenant Estoppel
TENANT ESTOPPEL CERTIFICATE

             
To:
                     
 
                     
 
                     
 
  Attention:        
 
     
 
   

     
Property Address:
  8440 Sunset Boulevard
 
  West Hollywood, California
 
  (the “Property”)

Premises at Property:
                                                             (the “Premises”)
[Reference Guarantor if applicable]
The undersigned tenant (the “Tenant”) hereby certifies to you as follows:
(1) Tenant is a tenant at the Property under a lease (the “Lease”) dated
                     for the Premises.
(2) The Lease is in full force and effect, represents the entire agreement
between the landlord and Tenant as to Tenant’s interest in the Property and
Premises, and has not been canceled, modified, assigned, extended or amended
except as follows:                                         .
(3) The Lease has been guaranteed by                      (the “Guarantor”) and
such guaranty is in full force and effect [If no guarantor, then this section to
be deleted].
(4) All base rent, rent escalations, additional rent, Tenant’s proportionate
share of real estate taxes, insurance and operating expenses, and other sums or
charges due and payable under the Lease by Tenant have been paid through
                    , 20_____. There is no prepaid rent, additional rent, or
other similar sums or charges, except for the current month, and the amount of
security deposit currently being held by the landlord under the Lease is $_____.
(5) Base rent is currently payable in the amount of $                     per
month, and Tenant is currently making estimated payments for operating expenses
and taxes in the amount of $                     per month.
(6) The Lease commencement date occurred on
                                         and the Lease terminates on
                    . The Tenant has the following renewal option(s)
                    .
(7) To Tenant’s knowledge: (a) the Lease is free from default and free from any
event which could become a default under the Lease; (b) Tenant has no claims or
counterclaims against the landlord; and (c) Tenant has no offsets or defenses
against the payment of rent or other sums, or the performance of any of Tenant’s
other obligations under the Lease.
(8) The Tenant has received no notice of prior sale, transfer or assignment,
hypothecation or pledge of the Lease or of the rents payable thereunder, except
                                                            .
Exhibit H

 

 



--------------------------------------------------------------------------------



 



(9) The Tenant has full possession of the Premises, has not assigned the Lease
or sublet the Premises or any part thereof and does not hold the Premises under
an assignment or sublease, except pursuant to subleases consented to by the
landlord and                                                             .
(10) The Tenant has no rights or options to purchase the Property or any part
thereof of any interest therein by right of first refusal, rights of first offer
or option or other similar right to purchase. Tenant has no right to lease other
space in the Property except as set forth in the Lease.
(11) The Tenant is not insolvent or bankrupt and is not contemplating seeking
relief under any insolvency or bankruptcy statutes. No actions, whether
voluntary or otherwise, are pending against Tenant [or Guarantor] under the
bankruptcy laws of the United States or any state and there are no claims or
actions pending against Tenant [and/or Guarantor] which if decided against
Tenant [and/or Guarantor] would materially and adversely affect Tenant’s [or
Guarantor’s] financial condition or ability to perform Tenant’s [and/or
Guarantor’s] obligations under, or in respect of, the Lease.
(12) To the best of Tenant’s knowledge, both Tenant and the landlord have
performed all of their respective obligations under the Lease and Tenant has no
knowledge of any event which with the giving of notice, the passage of time or
both would constitute a default by the landlord under the Lease.
(13) The landlord has not agreed to grant Tenant any free rent or rent rebate or
to make any contribution to Tenant’s improvements.
(14) All base building and other tenant improvement work to be performed by the
landlord under the Lease has been substantially completed in accordance with the
Lease, and all payments due to Tenant, including without limitation, under the
Lease as a landlord contribution towards Tenant’s work has been paid in full,
except as follows:                                                             .
[To be deleted if there is no contractual obligation to perform work and/or make
any landlord contribution].
(15) This certificate has been duly authorized, executed and delivered by
Tenant.
The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that you, or one of your affiliates, is acquiring the Property in
reliance on this Estoppel Certificate and that the undersigned will be bound by
this Estoppel Certificate. The statements contained herein may be relied upon by
you and your affiliates, the landlord, any purchaser of the Property or the
landlord’s interest therein, any lenders to the owners of the Property, any of
the owner’s constituent entities, and any mortgagee of the Property and their
successors and assigns.
Dated this _____ day of                     , 20_____.

                      TENANT    
 
               
 
  By:                          
 
      Title:        
 
         
 
   
 
                    [GUARANTOR]    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit I
Form of Liquor Assets Escrow Agreement
LIQUOR ASSETS ESCROW AGREEMENT

     
TO:
  Bay Commercial Bank
 
  3895 East Castro Valley Boulevard — Suite A
 
  Castro Valley, CA 94552,
 
  Attn: Chloe Flowers, Senior Vice President
 
  Tel: 510-300-8140

Date: May _____, 2011
Escrow Officer: C. Flowers
Escrow No. 210124
IT IS AGREED BETWEEN THE TRANSFEROR AND INTENDED TRANSFEREE THAT NONE OF THE
SAID CONSIDERATION WILL BE PAID FOR THE TRANSFER OF THE LICENSE(S) UNTIL SUCH
TIME AS ESCROW AGENT HAS BEEN ADVISED IN WRITING BY DEPARTMENT OF ALCOHOLIC
BEVERAGE CONTROL (“ABC”) THAT THE TRANSFER OF SAID LICENSE(S) HAS BEEN APPROVED.

         
A.
  THE TRANSFEROR (SELLER):   8440 LLC
 
       
 
  WHOSE MAILING ADDRESS IS:   c/o MORGANS HOTEL GROUP
 
      475 10TH AVENUE, 11TH FLOOR
 
      NEW YORK, NY 10018
 
       
B.
  AND INTENDED TRANSFEREE:   8440 LLC AND WOLVERINES LESSEE
 
      LLC, AS CO-LICENSEES
 
       
 
  WHOSE MAILING ADDRESS IS:   c/o PEBBLEBROOK HOTEL TRUST
 
      2 BETHESDA METRO CENTER, STE 1530
 
      BETHESDA, MD 20814

Exhibit I

 

 



--------------------------------------------------------------------------------



 



          C.   Will complete all Department of ABC Requirements to cause
license(s) to be transferred to Intended Transferee:
 
       
 
  Kind of Licenses:   TYPE 47 — ON-SALE GENERAL EATING PLACE
 
       
 
      TYPE 47 — ON-SALE GENERAL EATING PLACE
 
       
 
      TYPE 58 — CATERER PERMIT
 
       
 
      TYPE 66 — CONTROLLED ACCESS CABINET PERMIT
 
       
 
      TYPE 68 — PORTABLE BAR
 
       
 
      LICENSE NO. 326147
 
       
 
  Now Located at   8440 SUNSET BOULEVARD
 
      WEST HOLLYWOOD, CA 90069 (the “Premises”)

1. Pursuant to Section 24073 of the Business and Professions Code of the State
of California, Transferor or Intended Transferee shall cause Notice of Intended
Transfer to be filed for record in the Office of the Los Angeles County Recorder
upon receipt of the total purchase price for the transfer. Transferor and the
Intended Transferee shall deliver to Escrow Agent a conformed copy of said
Notice, Intended Transferee shall deliver a copy of said Notice of Intended
Transfer, certified by the County Recorder, to the ABC.
2. Prior to the release of ABC Form 226 “Applicant’s Statement That
Consideration Has Been Deposited in Escrow”, Intended Transferee shall deliver
to BAY COMMERCIAL BANK, Corporate Escrow Services (hereinafter, Escrow Agent),
the full amount of the purchase price in the form of CASH in the amount of
$75,000, of which $40,000 shall be allocated to the liquor licenses and $35,000
shall be allocated to the liquor inventory, which amounts constitute a deferral
of a portion of the purchase price paid by Intended Transferee (or its
affiliate) for the Premises.
3. License Renewal Fees which may become due prior to the transfer of the liquor
license will be payable by Transferee.
INITIALS (Transferor(s)  _____) INITIALS (Intended Transferee(s)  _____ 
This section must be initialed by Transferor and Intended Transferee
TRANSFEROR AND INTENDED TRANSFEREE HEREBY ACKNOWLEDGE THAT IN THE EVENT ESCROW
AGENT IS NOTIFIED BY THE ABC THAT A “TAX HOLD” HAS BEEN PLACED ON THE LIQUOR
LICENSE OF THE TRANSFEROR BY THE STATE BOARD OF EQUALIZATION, EMPLOYMENT
DEVELOPMENT DEPARTMENT, FRANCHISE TAX BOARD, CITY AND/OR COUNTY DELINQUENT
BUSINESS TAXES AND/OR INTERNAL REVENUE SERVICE UNDER PROVISIONS OF BUSINESS AND
PROFESSIONS CODE 24049, AND, THAT TO THE BEST OF ESCROW AGENT’S KNOWLEDGE, AFTER
APPROPRIATE INQUIRY, NOTHING AT THE TIME OF SUCH NOTIFICATION IS PREVENTING THE
TRANSFER OF THE LIQUOR LICENSE EXCEPT THE “RELEASE OF SAID TAX HOLD”, THEN
ESCROW AGENT IS HEREBY AUTHORIZED AND INSTRUCTED TO PAY, WITHOUT FURTHER
INSTRUCTION FROM THE TRANSFEROR AND INTENDED TRANSFEREE, FROM THE FUNDS
DEPOSITED INTO ESCROW BY INTENDED TRANSFEREE, TO THE TAXING AGENCY HAVING PLACED
SAID “TAX HOLD”, PER THEIR WRITTEN DEMAND DELIVERED TO ESCROW AGENT. UPON
TRANSFER OF THE LIQUOR LICENSE THE AMOUNT RELEASED WILL BE DEDUCTED FROM SELLERS
PROCEEDS.

 

 



--------------------------------------------------------------------------------



 



FURTHER, TRANSFEROR AND INTENDED TRANSFEREE ACKNOWLEDGE AND UNDERSTAND THAT THE
PAYMENT OF THE DEMAND FROM SAID TAXING AUTHORITY MAY OR MAY NOT CONSTITUTE FULL
OR FINAL PAYMENT THEREOF AND DOES NOT RELIEVE THE TRANSFEROR OF ITS LIABILITY
THERETO AND THAT THE TAXING AUTHORITY MAY STILL IMPOSE SUCCESSOR LIABILITY UPON
THE INTENDED TRANSFEREE.
TRANSFEROR AND INTENDED TRANSFEREE HOLD ESCROW AGENT HARMLESS AND WITHOUT
LIABILITY FOR FOLLOWING THESE INSTRUCTIONS AND THE EARLY RELEASE OF INTENDED
TRANSFEREE’S FUNDS, AND INTENDED TRANSFEREE IS TO LOOK TO TRANSFEROR FOR
RESTITUTION IN THE EVENT INTENDED TRANSFEREE SHOULD NOT ACQUIRE THE LIQUOR
LICENSE IN QUESTION.
INITIALS (Transferor(s)  _____) INITIALS (Intended Transferee(s)  _____)
This section must be initialed by Transferor and Intended Transferee

D.  
UPON APPROVAL OF THE TRANSFER OF THE LICENSE BY THE ABC ESCROW AGENT SHALL;

1. Out of said purchase price, Escrow Agent is authorized to pay the claims of
such of the bona fide creditors of Transferor who shall file their claims with
Escrow Agent not later than the date on which written notice of transfer from
the ABC is received.
2. All claims approved by Transferor shall be deemed to be bona fide and Escrow
Agent may pay such approved claims. Should any claims be filed, which Transferor
refuses to approve, Escrow Agent shall notify the claimant; and the pro rata
amount thereof shall be retained by Escrow Agent for a period of 25 days; and if
not attached, shall be paid to Transferor in accordance with Section 24074 of
the Business and Professions Code of the State of California.

 

 



--------------------------------------------------------------------------------



 



3. If such purchase price shall not be sufficient to pay said claims in full,
Escrow Agent is to distribute said consideration pursuant to the provisions of
Section 24074.1 of the Business and Professions Code of the State of California;
provided, however, that prior to such distribution, Escrow Agent shall deliver
written notice of each creditor setting forth the distribution to be made in
accordance with this paragraph, which notice shall provide that such creditor
may dispute such distribution if it can show reasonable proof that such
distribution would violate the provisions of Section 24074.1 of the Business and
Professions Code of the State of California.
4. Escrow Agent shall pay the balance remaining of such purchase price, after
payment of creditor claims and other expenses, to Transferor or as directed by
Transferor.
GENERAL PROVISIONS
TAXES: Escrow Agent is not to be concerned as to any unpaid beverage,
unemployment, social security, personal property, sales tax, or any other tax or
contribution, any federal liens, or any unpaid salaries or wages, unless
otherwise specifically instructed in this escrow. SHOULD ESCROW AGENT BE
DIRECTED AND INSTRUCTED IN THESE INSTRUCTIONS TO MAKE ANY SUCH PAYMENT, SAME MAY
OR MAY NOT CONSTITUTE FULL OR FINAL PAYMENT THEREOF.
OTHER AGREEMENTS: Unless otherwise provided herein, Escrow Agent is not to be
concerned with any conditional sales contract, lease contract or security
agreement that may affect the herein referred to personal property, and is not
responsible for the delivery of any papers other than described herein. Escrow
Agent is not a party to, or bound by any agreement which may be deposited under,
evidenced by, or arise out of these instructions, other than these instructions.
AGENCY RESPONSIBILITY: Escrow Agent is to make no examination of the property
nor of the title thereto; Escrow Agent acts as a depositary only and is not
responsible or liable in any manner whatever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with it hereunder, or with
respect to form or execution of the same, or the identity, authority, or right
of any person executing or depositing the same.

 

 



--------------------------------------------------------------------------------



 



DEFAULTS: Escrow Agent shall not be required to take or be bound by notice of
any default of any person, or to take any action with respect to such default
involving any expense or liability, unless notice in writing is given to the
Escrow Agent at the office above named, of such default by the undersigned or
any of them, and unless it is indemnified in a manner satisfactory to it against
such expense or liability. These instructions shall not be subject to revision
or modification except upon receipt by Escrow Agent at the office above named of
the written instructions of all of the parties hereto or their successors in
interest. Notwithstanding anything herein to the contrary, in the event approval
of the transfer of the License by the ABC has not occurred by the date that is
180 days after the date of these instructions, Intended Transferee shall be
deemed in default hereunder and Escrow Agent shall immediately disburse the
purchase price to Transferor as Transferor’s sole and exclusive remedy for such
default, and upon such disbursement, this escrow shall be deemed cancelled.
THE PARTIES ACKNOWLEDGE AND AGREE THAT IF INTENDED TRANSFEREE IS DEEMED IN
DEFAULT AS PROVIDED HEREIN, THE DAMAGES THAT TRANSFEROR WOULD SUSTAIN AS A
RESULT OF SUCH DEFAULT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO
ASCERTAIN. ACCORDINGLY, THE PARTIES AGREE THAT TRANSFEROR SHALL RETAIN THE
PURCHASE PRICE AS FULL AND COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY) AS
TRANSFEROR’S SOLE AND EXCLUSIVE REMEDY FOR SUCH DEFAULT. THE PARTIES ACKNOWLEDGE
THAT THE RETENTION OF THE PURCHASE PRICE AS LIQUIDATED DAMAGES IS NOT INTENDED
AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS
3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO TRANSFEROR
PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.
NOTICES: Escrow Agent shall be protected in acting upon any notice, request,
waiver, consent, receipt or other paper or document believed by Escrow Agent to
be signed by the proper party or parties.
JUDGMENT: Escrow Agent shall not be liable for any error of judgment or for any
act done or step taken or omitted by it in good faith or for any mistake of fact
or law, or for anything which it may do or refrain from doing in connection
herewith, except its own gross negligence or willful misconduct, and Escrow
Agent shall have no duties to anyone except those signing these instructions.
COUNSEL: Escrow Agent may advise with legal counsel in the event of any dispute
or questions as to the construction of the foregoing instructions, or Escrow
Agent’s duties thereunder, and Escrow Agent shall incur no liability and shall
be fully protected in acting in accordance with the opinion and instructions of
counsel.

 

 



--------------------------------------------------------------------------------



 



DISAGREEMENTS: In the event of any disagreement between the undersigned or any
of them, and/or the person or persons named in the foregoing instructions,
and/or any other person, resulting in adverse claims and demands being made in
connection with or for any papers, money or property involved herein or affected
hereby, Escrow Agent shall be entitled at its option to refuse to comply with
any such claim or demand, so long as such disagreement shall continue, and in
doing so doing Escrow Agent shall not be or become liable for damages or
interest to the undersigned or any of them or to any person named in the
foregoing instructions for its failure or refusal to comply with such
conflicting or adverse demands, and Escrow Agent shall be entitled to continue
to refrain and refuse so to act until;
1. the rights of the adverse claimants have been finally adjudicated in a court
assuming and having jurisdiction of the parties and the money, papers, and
property involved herein or affected hereby; and/or
2. all differences shall have been adjusted by agreement and Escrow Agent shall
have been notified thereof in writing, signed by all of the persons interested.
In the event of such disagreement, Escrow Agent in its discretion, may file a
suit in interpleader for the purpose of having the respective rights of the
claimants adjudicated, and deposit with the court all documents and property
held hereunder, and the undersigned agree to pay all reasonable costs and
counsel fees incurred by Escrow Agent in such action and said costs and fees
shall be included in the judgment in any such action.
FEES AND CHARGES: In the event that Escrow Agent performs any service not
specifically provided hereinabove, or that there is any assignment or attachment
of any interest in the subject matter of this escrow or modifications thereof,
or that any controversy arises hereunder, or that Escrow Agent is made a party
to, or intervenes in, any litigation pertaining to this escrow or the subject
matter thereof, Escrow Agent shall be reasonably compensated therefor and
reimbursed for all costs and expenses occasioned thereby. Escrow Agent shall
have a first lien on the property and papers held by it hereunder for such
compensation and expenses, and the parties hereto agree jointly and severally to
pay the same, and to indemnify Escrow Agent against any loss, liability or
expense incurred in any act or thing done hereunder.

 

 



--------------------------------------------------------------------------------



 



For its ordinary services hereunder, the Escrow Agent shall be entitled to an
initial fee of $1,025.00 which is Non-refundable, payable concurrently with its
acceptance hereof, by Intended Transferee and to additional compensation, if
applicable, paid by Transferor as follows:
Federal Express fees will be in addition to the escrow fee.
$15.00 for each claim in excess of three (3) paid through escrow
$50.00 for each disputed claim of Transferor
CANCELLATION: In the event this escrow is cancelled, Transferor or Intended
Transferee will nevertheless pay the escrow fees plus all costs and expenses of
Escrow Agent. Notwithstanding anything in these instructions to the contrary,
Escrow Agent may, at his discretion, resign at any time prior to receipt of
written notice from the ABC that the license(s) has been transferred by giving
five (5) days written notice to the ABC and parties hereto, and shall be
entitled to reimbursement only for those costs and expenses incurred by Escrow
Agent to the date of such resignation. Upon cancellation by the parties or
resignation of Escrow Agent, after deducting Escrow Agent’s fees and/or costs or
expenses, the balance of funds and documents shall be returned to the parties
who shall have deposited the same, except as otherwise provided in the
“DEFAULTS” section above.
SIGNATURES: These instructions may be executed in counterparts, each of which so
executed shall be deemed an original, irrespective of the date of its execution
and delivery; and said counterparts together shall constitute one and the same
instrument.
Each of the undersigned states he has read the foregoing instructions,
understands and agrees to them.
DEPOSITS. All funds received in the escrow shall be deposited with other escrow
funds in a non-interest bearing general escrow account or accounts of COMMERCIAL
BANK, unless otherwise instructed verbally or in written form.
[Signatures follow]

 

 



--------------------------------------------------------------------------------



 



                                                  TRANSFEROR:   INTENDED
TRANSFEREE:    
 
                                                8440 LLC   8440 LLC    
 
                                                    By:   Mondrian Pledgor LLC  
    By:   Mondrian Pledgor LLC    
 
                                                        By:   Mondrian Senior
Mezz LLC, its Managing Member           By:   Mondrian Senior Mezz LLC, its
Managing Member    
 
                                                            By:   Morgans Group
LLC, its Managing Member               By:   Morgans Group LLC, its Managing
Member    
 
                                               
 
              By:   Morgans Hotel Group Co., its Managing Member                
  By:   Morgans Hotel Group Co., its Managing Member    
 
                                               
By:
                      By:                                          
 
  Name:                       Name:                    
 
  Title:                       Title:                    
 
                                                                       
WOLVERINES LESSEE LLC    
 
                                               
 
                      By:                                                       
   
 
                          Name:                    
 
                          Title:                    

Signature Page to Mondrian Liquor Assets Escrow Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Legal Description of Land
Lot “A” of Tract No. 2527, in the city of West Hollywood, county of Los Angeles,
state of California, as per map recorded in Book 34 Page 14 of Maps, in the
office of the county recorder of said county.
EXCEPT therefrom that portion thereof lying Southerly of a line bearing North 89
degrees 54’ West from a point on the East line of said Lot, distant North 0
degrees 06’ East thereon 320 feet from the Southeast corner of said Lot.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(c)
Excluded Personal Property

1.  
Asia de Cuba uniforms

2.  
Four (4) ping pong tables

3.  
Six (6) portraits, photographs of (on file)

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(e)-1
Service Contracts
Schedule 1.1(e)-1(a)

  1.  
Maintenance Agreement, dated as of August 1, 2008, between ACCO Engineered
Systems and Morgans Hotel Group

  2.  
Standard Service Agreement, dated as of May 7, 1996, between American Waste
Industries and Mondrian Hotel

  3.  
Consulting Agreement, effective as of July 20, 2010, between 8440 LLC and Spin
Global Management LLC, as terminated by notice, dated March 22, 2011

  4.  
Contract, dated as of March 30, 2000, between Pico Cleaners and Mondrian Holding
LLC and Ian Schrager Hotel, Ian Schrager Hotel Management LLC

  5.  
Hotel Car Rental Agreement, dated as of November 11, 2009, between Midway Car
Rental and Mondrian Hotel

  6.  
Agreement (Landscape Maintenance Specifications), dated as of November 1, 2005,
between Mondrian and Reliable Gardens Inc.

  7.  
Limousine Agreement, dated as of May 5, 2007, between Mondrian Holdings, LLC and
CLS Los Angeles Transportation, LLC

  8.  
Non-Guaranteed Monthly Interior Plant Maintenance Agreement, agreed and accepted
on May 28, 2008, between Inner Gardens, Inc. and Mondrian.

  9.  
Preventative Maintenance Agreement, dated as of July 21, 2009, between Advantage
Fitness Products and Mondrian Hotel

  10.  
Master Preventative Maintenance Service Agreement, dated as of June 5, 2009,
between Mondrian Hotel and Fujitec America, Inc.

  11.  
Routine Maintenance Agreement, dated as of March 21, 2008, between Mondrian and
Western State Design, Inc.

  12.  
Service Agreement, dated as of October 10, 2007, between Ontario Refrigeration
Service, Inc. and Mondrian Hotel

  13.  
Service Agreement, dated as of August 10, 2006, between, between Ontario
Refrigeration Service, Inc. and Mondrian Hotel

  14.  
Technical Support Agreement, executed as of July 26, 2002, between Minibar North
America, Inc. and Mondrian Hotel

  15.  
Music Service Agreement, dated as of May 1, 2002, between Mondrian Holdings and
DMX Music, Inc.

 

 



--------------------------------------------------------------------------------



 



  16.  
Fire Alarm System Monitoring Proposal/Contract, dated as of February 15, 1990,
between Mondrian Hotel and Fire Call

  17.  
Music Services Agreement, dated as of December 31, 2008, between Morgans Hotel
Group LLC and Sauce Industries, LLC (d/b/a Gray V)

  18.  
Master Agreement for the Supply of Equipment, Software, Maintenance Services and
Professional Services, dated as of November 16, 2000, between Mondrian Hotel and
MAI Systems Corporation

  19.  
Commercial Service Agreement, dated as of March 4, 2008, between Mondrian and
Isotech Pest Management

  20.  
Supplemental Law Enforcement Services Agreement at Special Events or
Occurrences, dated as of July 1, 2006, between County of Los Angeles and
Mondrian Hotel

  21.  
Service Agreement, dated as of October 21, 2009, between Morgans Hotel Group-The
Mondrian Hotel and Merchants Building Maintenance, LLC

  22.  
Service Agreement, dated as of July 21, 2004, between PAETEC Communications,
Inc. and Mondrian Holdings LLC

  23.  
Pay Phone Service Agreement , dated as of November 1, 2005, between Mondrian
Holdings and the Public Communications Division of SBC Communications Inc.

  24.  
Contract, dated as of May 29, 2007, between Bevinco and Mondrian

  25.  
Master Services Agreement, dated as of March 15, 2011, between Mondrian West
Hollywood and TRAVELCLICK, Inc.

  26.  
LodgeNet Content and System Maintenance Agreement, dated as of November 6, 2009,
between Mondrian Holdings LLC and LodgeNet Interactive Corporation

  27.  
Computer Services Agreement, effective as of [December 14, 2010], between
Mondrian Los Angeles and Eleven Wireless Inc.

  28.  
Customer Care Agreement, dated as of July 9, 2009, between Sunray Technology
Ventures Inc. and Mondrian Los Angeles

  29.  
Letter Agreement from SPG Security/Specialized Protective Group to Mondrian
Hotel Director of Security, dated as of September 1, 2008

  30.  
Service Agreement, dated as of _____, between Mondrian Hotel and Gemini
Electronic Security Inc.

  31.  
Consultant Services Agreement (Interior Design), dated as of January 17, 2007,
between Benjamin Noriega-Ortiz, LLC and Mondrian Holdings LLC

  32.  
Agreement, dated as of October 25, 1999, between Sectran Security, Incorporated
and Mondrian Hotel

  33.  
Invoice, dated March 12, 2011, by USA Mobility Wireless Inc. for Morgans Hotel
Group

 

 



--------------------------------------------------------------------------------



 



  34.  
Consulting Agreement, dated as of March 14, 2006, between Mondrian Holdings LLC
and House & Robertson Architects, Inc.

  35.  
Contract, dated as of December 15, 2007, between Bevinco and SkyBar

  36.  
LP — Gas Service Order Form, dated as of August 23, 2006, with Avcogas for
SkyBar

Warranties

  37.  
From CDW Direct: Three (3) year warranty on six (6) laptops, Mfg# HPE-U441E,
expires on or about February 2014

  38.  
From DELL: “3 Year Basic Limited Warranty and 3 Year NBD Onsite Service”,
Product Code U3OS, expires on or about September 2012

  39.  
From Fujitec America, Inc.: One (1) year limited warranty against defects in
material and workmanship, expires on or about August 2011.

  40.  
From Midwest Roofing Inc.:

  a.  
Ten (10) year warranty on materials (excluding skylight lens, A/C ducts,
conduits, gutters, drains, or other similar equipemtn), expires on or about
August 2019

  b.  
Seven (7) year warranty on labor, expires on or about August 2016

  41.  
Washex Machinery of California: One (1) year warranty on flatironer, expires on
January 1, 2012

Schedule 1.1(e)-1(b)

  1.  
Lease/Rental Agreement, dated as of March 10, 2010, between Public Storage and
Mondrian Hotel

  2.  
Lease/Rental Agreement, dated as of April 30, 2010, between Public Storage and
Mondrian Hotel

  3.  
Placement Agreement, dated as of January 3, 2007, between Mondrian Los Angeles
and OSA Financial, Inc.

  4.  
Hotel Parking Facility Management Agreement, dated as of April 30, 2003, between
Mondrian Holdings LLC, dba The Mondrian Hotel and Quality Parking Service, Inc.,
as amended by Amendment to Hotel Parking Facility Management Agreement, dated as
of December 4, 2008, between Mondrian Holdings LLC, dba The Mondrian Hotel and
Quality Parking Service, Inc.

  5.  
Customer Subscriber Agreement, dated as of October 7, 2010, between Mondrian
Holdings, LLC and Cogent Communications, Inc.

 

 



--------------------------------------------------------------------------------



 



  6.  
Master Service Agreement, dated as of November 15, 2004, between Mondrian
Holdings, LLC and Shift4 Corporation

  7.  
SpaSoft Support Services Agreement, dated as of January 1, 2004, between
Springer-Miller Systems, Inc. and Mondrian Holdings LLC

  8.  
Letter of Agreement, dated as of December 3, 2010, between Mondrian Holdings LLC
and Virgin Mobile Canada, a Division of Bell Mobility Inc.

  9.  
Equipment Maintenance Contract, dated as of February 28, 2003, between Design
Communications, Inc. and Mondrian Holdings, LLC

  10.  
Lodgenet Free-to-Guest License Agreement, dated as of August 13, 2009, Mondrian
Holdings LLC and LodgeNet Interactive Corporation

  11.  
Lodgenet Free-to-Guest License Agreement, dated as of November 6, 2009, Mondrian
Holdings LLC and LodgeNet Interactive Corporation

  12.  
Amendment to Lodgenet Free-to-Guest License Agreement, effective as of June 4,
2010, between Mondrian Holdings LLC and LodgeNet Interactive Corporation

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(e)-2
Equipment Leases
Schedule 1.1(e)-2(a)

  1.  
Certificate of Delivery, Installation and Training, dated as of February 20,
2008, between Mondrian Hotel and Priority Mailing Systems, Inc.

Schedule 1.1(e)-2(b)

  1.  
Order Agreement, dated as of March 21, 2007, between Mondrian Hotel and Lanier
Worldwide, Inc.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(f)
Intellectual Property
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(g)
List of Transferable Permits
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(j)
List of Space Leases

1.  
Sublease (Food and Beverage Premises) Mondrian, dated as of November 13, 1996,
between Ian Schrager Hotels, Inc. and 8440 LLC

2.  
License Agreement, dated as of March  _____, 2011, between Mondrian Holdings LLC
and Artspace Marketplace, Inc.

3.  
Building Sign License Agreement, dated as of April 12, 2001, between Mondrian
Holdings LLC and Eller Media Company, Inc., and expiration notice, dated
April 4, 2011

4.  
Lease, dated as of February  _____, 2011, between Mondrian Holdings LLC and
Branded Cities, LLC (relating to signage)

 

 



--------------------------------------------------------------------------------



 



Schedule 1.5(c)
Allocations of Real and Personal Property

         
Land/Building:
  $ 130,909,000  
FF&E:
  $ 6,091,000  
Total:
  $ 137,000,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 2.4(a)
Permitted Exceptions

1.  
The lien of supplemental taxes, if any, assessed in connection with the change
of ownership pursuant to this Agreement pursuant to Chapter 3.5 commencing with
Section 75 of the California Revenue and Taxation Code.

2.  
An easement for public road and incidental purposes in the document recorded
November 8, 1962 as Instrument No. 5516, in Book D-1817 Page 222 of Official
Records.

By Resolution No. 96-1627, the City Council of the City of West Hollywood
ordering the vacation of a portion of Sunset Boulevard and Olive Drive at 8440
Sunset Boulevard, in the city of West Hollywood, recorded September 12, 1996 as
Instrument No. 96-1504898.

3.  
The terms and provisions contained in the document entitled “Acceptance
Affidavit” recorded May 7, 1996 as Instrument No. 96-713245 of Official Records.

4.  
The terms and provisions contained in the document entitled “Acceptance
Affidavit of Resolution No. 01-2619R — A Resolution of the City Council of the
City of West Hollywood Approving the Appeal of Hillcrest Realty Services, and
Approving Conditional Use Permit 2001-11 for a Tall Wall Sign at 8440 Sunset
Boulevard, West Hollywood, California” recorded January 18, 2002 as Instrument
No. 02-0143019 of Official Records.

5.  
A notice of assessment recorded November 5, 1996 as Instrument No. 96-1796913 of
Official Records, executed by City Clerk of the City of West Hollywood.
 

6.  
The terms and provisions contained in the document entitled “Acceptance
Affidavit” recorded July 18, 2006 as Instrument No. 06-1577722 of Official
Records.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.2
Reports

1.  
Phase I Environmental Site Assessment, dated August 14, 2006, prepared by IVI
Due Diligence Services, Inc.

2.  
Property Condition Report for Mortgage Financing Purposes, dated August 11,
2006, prepared by IVI Due Diligence Services, Inc.

3.  
Letter regarding Probable Maximum Loss at Site, dated August 11, 2006, prepared
by IVI Due Diligence Services, Inc.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(d)
Material Defaults under Space Leases
None.

 

 